 1    LABATON SUCHAROW LLP                            LOWENSTEIN SANDLER LLP
      Thomas A. Dubbs                                 Michael S. Etkin (pro hac vice)
 2    Carol C. Villegas                               Andrew Behlmann (pro hac vice)
      Jeffrey A. Dubbin (SBN 287199)                  Scott Cargill
 3    140 Broadway                                    Nicole Fulfree
      New York, New York 10005                        Colleen Maker
 4                                                    One Lowenstein Drive
                                                      Roseland, New Jersey 07068
 5    Lead Counsel to Lead Plaintiff and the Class    Special Bankruptcy Counsel to Lead Plaintiff
                                                      and the Class
 6
      MICHELSON LAW GROUP
 7    Randy Michelson (SBN 114095)
      220 Montgomery Street, Suite 2100
 8    San Francisco, California 94104
 9    Bankruptcy Counsel to Lead Plaintiff
      and the Class
10
                              UNITED STATES BANKRUPTCY COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
12

13    In re:
                                                     Case No. 19-30088 (DM) (Lead Case)
14    PG&E CORPORATION
                                                     Chapter 11
15                  - and –
                                                     (Jointly Administered)
16    PACIFIC GAS AND ELECTRIC
      COMPANY,
17
                                   Debtors.
18
      ☒ Affects Both Debtors                     CERTIFICATION OF SERVICE
19    ☐ Affects PG&E Corporation
      ☐ Affects Pacific Gas and Electric Company
20

21

22

23

24

25

26

27

28
Case: 19-30088    Doc# 9540     Filed: 11/17/20      Entered: 11/17/20 08:35:01     Page 1 of
                                            92
 1    I, Elizabeth Lawler, pursuant to 28 U.S.C. § 1746, certify as follows:
 2       1. I am a paralegal employed by the law firm of Lowenstein Sandler LLP, bankruptcy
            counsel in the above-captioned chapter 11 cases to the Public Employees Retirement
 3
            Association of New Mexico, the court-appointed lead plaintiff in the securities class
 4          action captioned as In re PG&E Corporation Securities Litigation, Case No. 3:18-cv-
            03509-RS, pending in the United States District Court for the Northern District of
 5          California, (“Lead Plaintiff”).
 6       2. On November 16, 2020, on behalf of Lead Plaintiff, the following document was
 7          electronically filed with the Court, using the Court’s electronic filing system and served
            via the Court’s CM/ECF system on the parties that have consented to electronic service
 8          of all filings and on the Clerk of the Court, as indicated in the attached Exhibit A:

 9
                     OPPOSITION TO REORGANIZED DEBTORS’ MOTION TO STRIKE
10                    DECLARATION OF ANDREW D. BRADT [ECF No. 9531]

11       3. On November 17, 2020, I caused the foregoing document to be served on the parties
            listed on Exhibit B via electronic mail, and on the parties listed on Exhibit C via First
12          Class Mail.
13
             I hereby certify under penalty of perjury that the foregoing statements made by me are
14           true and correct.

15           Dated: November 17, 2020                             /s/ Elizabeth Lawler
16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-30088       Doc# 9540   Filed: 11/17/20     Entered: 11/17/20 08:35:01       Page 2 of
                                             92
                             EXHIBIT A




Case: 19-30088   Doc# 9540   Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 3 of
                                         92
Lawler, Elizabeth B.

From:                            BKECF_CANB@canb.uscourts.gov
Sent:                            Monday, November 16, 2020 11:16 PM
To:                              CourtMail@canb.uscourts.gov
Subject:                         19-30088 Opposition Brief/Memorandum



***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30-page limit do not
apply.

                                           U.S. Bankruptcy Court

                                   California Northern Bankruptcy Court

Notice of Electronic Filing

The following transaction was received from Randy Michelson entered on 11/16/2020 at 8:15 PM PST and filed
on 11/16/2020
Case Name:           PG&E Corporation
Case Number:         19-30088
Document Number: 9531

Docket Text:
Brief/Memorandum in Opposition to REORGANIZED DEBTORS MOTION TO STRIKE DECLARATION OF
ANDREW D. BRADT (RE: related document(s)[9522] Response). Filed by Interested Party Public Employees
Retirement Association of New Mexico (Michelson, Randy)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:11.16.20 Opp. to Debtors_ Mot. to Strike Bradt (FINAL) (2490841_1) (2)....[2].pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=11/16/2020] [FileNumber=36882404
-0] [afb18733e3e156ddc1b7a2e87b399ce73aa85ee0e8926dd45b05afc9f9a8cac92
2830d3287553d9e679a5e73ea40e8169940255c671ca4a02e3c0d6534c99a37]]


19-30088 Notice will be electronically mailed to:

Elliot Adler on behalf of Creditor Mirna Trettevik
eadler@theadlerfirm.com, bzummer@theadlerfirm.com

Aaron L. Agenbroad on behalf of Interested Party GE Grid Solutions, LLC
alagenbroad@jonesday.com, saltamirano@jonesday.com
                                                       1
       Case: 19-30088         Doc# 9540   Filed: 11/17/20    Entered: 11/17/20 08:35:01     Page 4 of
                                                      92
Gabrielle L. Albert on behalf of Defendant Pacific Gas and Electric Company
galbert@kbkllp.com

Pamela Allen on behalf of Interested Party California Department of Industrial Relations
pallen@dir.ca.gov

Annadel A. Almendras on behalf of Interested Party California Department of Toxic Substances Control
annadel.almendras@doj.ca.gov

Destiny N. Almogue on behalf of Interested Party Atlantica Yield plc
Destiny.Almogue@skadden.com, wendy.lamanna@skadden.com

Monique D. Almy on behalf of Creditor Nexant Inc.
malmy@crowell.com

Dana M. Andreoli on behalf of Creditor Tanforan Industrial Park, LLC
dandreoli@steyerlaw.com, mterry@steyerlaw.com

Anne Andrews on behalf of Creditor Agajanian, Inc.
aa@andrewsthornton.com, aandrews@andrewsthornton.com

Philip Anker on behalf of Creditor Canyon Capital Advisors LLC
Philip.Anker@wilmerhale.com, whdocketing@wilmerhale.com

Richard L. Antognini on behalf of Requestor Richard Lawrence Antognini
rlalawyer@yahoo.com, hallonaegis@gmail.com

Tyson Arbuthnot on behalf of Interested Party ACCO Engineered Systems, Inc.
tarbuthnot@rjo.com, jyeung@rjo.com

Lauren T. Attard on behalf of Creditor Committee Official Committee of Tort Claimants
lattard@bakerlaw.com, agrosso@bakerlaw.com

Herb Baer
hbaer@primeclerk.com, ecf@primeclerk.com

Kathryn E. Barrett on behalf of Creditor TURN-The Utility Reform Network
keb@svlg.com, amt@svlg.com

Chris Bator on behalf of Creditor Committee Official Committee of Tort Claimants
cbator@bakerlaw.com, jmcguigan@bakerlaw.com

Ronald S. Beacher on behalf of Creditor SPCP Group, LLC
rbeacher@pryorcashman.com

Hagop T. Bedoyan on behalf of Creditor KINGS RIVER WATER ASSOCIATION
hbedoyan@kleinlaw.com, ecf@kleinlaw.com

Andrew David Behlmann on behalf of Interested Party Public Employees Retirement Association of New
Mexico
                                                       2
      Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01    Page 5 of
                                                      92
abehlmann@lowenstein.com, elawler@lowenstein.com

Tanya Behnam on behalf of Creditor Marble Ridge Master Fund LP
tbehnam@polsinelli.com, tanyabehnam@gmail.com

James C. Behrens on behalf of Creditor Committee Official Committee Of Unsecured Creditors
jbehrens@milbank.com, mkoch@milbank.com

Jacob Taylor Beiswenger on behalf of Interested Party Department of Finance for the State of California
jbeiswenger@omm.com, llattin@omm.com

James T. Bentley on behalf of Creditor Centerbridge Partners, L.P.
james.bentley@srz.com, Kelly.Knight@srz.com

Peter J. Benvenutti on behalf of 3rd Pty Defendant Pacific Gas and Electric Company
pbenvenutti@kbkllp.com

Robert Berens on behalf of Creditor XL Specialty Insurance Company
rberens@smtdlaw.com, sr@smtdlaw.com

Ronald F. Berestka, Jr. on behalf of Creditor George Vlazakis
rberestka@stonelawoffice.com, csepulveda@stonelawoffice.com

Heinz Binder on behalf of Creditor Almendariz Consulting, Inc.
heinz@bindermalter.com

Jared D. Bissell on behalf of Creditor Osmose Utilities Services, Inc.
jared.bissell@troutman.com

Neil Jon Bloomfield on behalf of Creditor American Construction and Supply Inc.
njbloomfield@njblaw.com, gklump@njblaw.com

Jason Blumberg on behalf of U.S. Trustee Office of the U.S. Trustee / SF
jason.blumberg@usdoj.gov, ustpregion17.sf.ecf@usdoj.gov

Paige Boldt on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
pboldt@wattsguerra.com, cwilson@wattsguerra.com

Ameneh Maria Bordi on behalf of Interested Party Calpine Corporation
ameneh.bordi@kirkland.com, leo.rosenberg@kirkland.com

Jason Borg on behalf of Creditor Grant Smelser
jborg@jasonborglaw.com

Mark Bostick on behalf of Other Prof. Michael G. Kasolas
mbostick@wendel.com, bankruptcy@wendel.com

James L. Bothwell on behalf of Creditor K. Hovnanian California Region, Inc., et al
jbothwell@hugueninkahn.com, jguzman@hugueninkahn.com

                                                        3
       Case: 19-30088      Doc# 9540       Filed: 11/17/20    Entered: 11/17/20 08:35:01     Page 6 of
                                                       92
Peter R. Boutin on behalf of Creditor Citibank N.A., as Administrative Agent for the Utility Revolving Credit
Facility
peter.boutin@kyl.com, lara.joel@kyl.com

Erin N. Brady on behalf of Interested Party Hummingbird Energy Storage, LLC
enbrady@jonesday.com

Lee Brand on behalf of Debtor PG&E Corporation
lee.brand@pillsburylaw.com, docket@pillsburylaw.com

Gregory A. Bray on behalf of Creditor Committee Official Committee Of Unsecured Creditors
gbray@milbank.com

Michael D. Breslauer on behalf of Creditor Righetti Ranch LP and Righetti NC, LLC
mbreslauer@ecf.courtdrive.com, wyones@swsslaw.com

W. Steven Bryant on behalf of Creditor International Brotherhood of Electrical Workers Local Union 1245
molly.batiste-debose@lockelord.com

Chane Buck on behalf of stockholders PG&E Shareholders
cbuck@jonesday.com

Kathlene Burke on behalf of Interested Party Atlantica Yield plc
kathlene.burke@skadden.com, burke.kathlene@gmail.com

Elizabeth J. Cabraser on behalf of Creditor Lore Olds
ecabraser@lchb.com, awolf@lchb.com

Anthony P. Cali on behalf of Creditor Public Advocates Office at the California Public Utilities Commission
anthony.cali@stinson.com, lindsay.petrowski@stinson.com

Peter C. Califano on behalf of Creditor CALAVERAS TELEPHONE COMPANY
pcalifano@cwclaw.com

Steven M. Campora on behalf of Creditor Chippewa Pest Control, Inc.
scampora@dbbwc.com, nlechuga@dbbwc.com

Leah E. Capritta on behalf of Defendant Tiger Natural Gas, Inc.
leah.capritta@hklaw.com, lori.labash@hklaw.com

Nicholas A. Carlin on behalf of Creditor Anthony Gantner
nac@phillaw.com, rac@phillaw.com

Katherine Rose Catanese on behalf of Interested Party CoreLogic Solutions, LLC
kcatanese@foley.com

Barry A. Chatz on behalf of Creditor SBA Steel II, LLC
barry.chatz@saul.com, barry.chatz@gmail.com

Karen J. Chedister on behalf of Creditor GER Hospitality, LLC
kchedister@h-jlaw.com
                                                        4
      Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01       Page 7 of
                                                      92
Christina Lin Chen on behalf of Creditor MRO Integrated Solutions, LLC
christina.chen@morganlewis.com, christina.lin.chen@gmail.com

Richard A. Chesley on behalf of Other Prof. FTI Consulting, Inc.
richard.chesley@dlapiper.com, bill.countryman@dlapiper.com

Kevin Chiu on behalf of Interested Party Centaurus Capital LP
kevin.chiu@bakerbotts.com, rory.fontenla@bakerbotts.com

Jacquelyn H. Choi on behalf of Creditor County of Santa Clara Department of Tax and Collections
jacquelyn.choi@rimonlaw.com

Shawn M. Christianson on behalf of Creditor Oracle America, Inc.
schristianson@buchalter.com

Robert N.H. Christmas on behalf of Interested Party California Self-Insurers' Security Fund
rchristmas@nixonpeabody.com, nyc.managing.clerk@nixonpeabody.com

Jae Angela Chun on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
ajc@chun.law, teresa@tosdallaw.com

Gerard T. Cicero on behalf of Other Prof. John K. Trotter
GCicero@brownrudnick.com, NKhalatova@brownrudnick.com

Louis J. Cisz, III on behalf of Creditor E2 Consulting Engineers, Inc.
lcisz@nixonpeabody.com

Alicia Clough on behalf of Interested Party California Power Exchange Corporation
aclough@loeb.com

Tiffany Strelow Cobb on behalf of Creditor Nuance Communications, Inc.
tscobb@vorys.com

John B. Coffman on behalf of Interested Party AARP
john@johncoffman.net

Kevin G. Collins on behalf of Interested Party Miller Pipeline, LLC
kevin.collins@btlaw.com

Brian S. Conlon on behalf of Plaintiff Anthony Gantner
bsc@phillaw.com, rac@phillaw.com

Charles Cording on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
ccording@willkie.com, mao@willkie.com

Manuel Corrales, Jr. on behalf of Creditor Barbara Zelmer
mannycorrales@yahoo.com, hcskanchy@hotmail.com

Anne Costin on behalf of Creditor Todd Hearn
                                                         5
       Case: 19-30088      Doc# 9540       Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 8 of
                                                       92
anne@costinlawfirm.com

Donald H. Cram, III on behalf of Interested Party HDI Global Specialty SE
dhc@severson.com

Ashley Vinson Crawford on behalf of Creditor Ad Hoc Committee of Senior Unsecured Creditors of Pacific
Gas and Electric Company
avcrawford@akingump.com, dkrasa-berstell@akingump.com

J. Russell Cunningham on behalf of Attorney J Russell Cunningham
rcunningham@dnlc.net, emehr@dnlc.net

Keith J. Cunningham on behalf of Interested Party California Department of Water Resources
kcunningham@pierceatwood.com, rkelley@pierceatwood.com

Keith J. Cunningham on behalf of Interested Party California Independent System Operator
rkelley@pierceatwood.com

James D. Curran on behalf of Creditor Liberty Mutual Insurance Company
jcurran@wolkincurran.com, dstorms@wolkincurran.com

Tambra Curtis on behalf of Creditor Sonoma County
tambra.curtis@sonoma-county.org, Kristin.whalley@sonoma-county.org

Ashleigh A. Danker on behalf of Interested Party G4S Secure Integration LLC
ashleigh.danker@dinsmore.com

Stacy A. Dasaro on behalf of Creditor MML Investment Advisers, LLC
sdasaro@goodwinlaw.com

James M. Davis on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
jdavis@cglaw.com

Nicolas De Lancie on behalf of Interested Party SummerHill Homes, LLC
ndelancie@jmbm.com

Judith A. Descalso on behalf of Creditor CM Distributors, Inc.
jad_9193@ecf.courtdrive.com

Andrew G. Devore on behalf of Interested Party Elliott Management Corporation
andrew.devore@ropesgray.com, nova.alindogan@ropesgray.com

Erin Elizabeth Dexter on behalf of Creditor Committee Official Committee Of Unsecured Creditors
edexter@milbank.com

Shounak S. Dharap on behalf of Creditor Enrique Guzman
ssd@arnslaw.com, mec@arnslaw.com

Kathryn S. Diemer on behalf of Defendant The Ad Hoc Group of Subrogation Claim Holders
kdiemer@diemerwei.com
                                                       6
      Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01      Page 9 of
                                                     92
Kathryn S. Diemer on behalf of Plaintiff Ad Hoc Group of Subrogation Claim Holders
kdiemer@diemerwhitman.com

John P. Dillman on behalf of Creditor Harris County
houston_bankruptcy@publicans.com

Caroline R. Djang on behalf of Creditor City of Lafayette
caroline.djang@bbklaw.com, Laurie.Verstegen@bbklaw.com

Krystal Dong on behalf of Creditor Krystal Dong
ykdong@gmail.com

Jonathan R. Doolittle on behalf of Creditor BP Energy Company
jdoolittle@reedsmith.com

Jonathan R. Doolittle on behalf of Creditor Consolidated Edison Development, Inc.
jonathan.doolittle@pillsburylaw.com

Jennifer V. Doran on behalf of Creditor Telvent USA, LLC
jdoran@hinckleyallen.com

Dustin M. Dow on behalf of Creditor Committee Official Committee of Tort Claimants
ddow@bakerlaw.com, jmcguigan@bakerlaw.com

Jamie P. Dreher on behalf of Creditor A. Teichert & Son, Inc. d/b/a Teichert Aggregates
jdreher@downeybrand.com

Todd Dressel on behalf of Interested Party Dominion Energy, Inc.
tdressel@mcguirewoods.com, jtabisaura@mcguirewoods.com

Geoffrey B. Dryvynsyde on behalf of Creditor California Public Utilities Commision
gbd@cpuc.ca.gov, geoffrey.dryvynsyde@cpuc.ca.gov

Jeffrey Aaron Dubbin on behalf of Interested Party Public Employees Retirement Association of New Mexico
jdubbin@labaton.com, echan-lee@labaton.com

Matthew Ducharme on behalf of Interested Party Pacific Investment Management Company LLC
matthew.ducharme@hoganlovells.com, tracy.southwell@hoganlovells.com

Cecily Ann Dumas on behalf of Creditor Committee Official Committee of Tort Claimants
cdumas@bakerlaw.com, hhammonturano@bakerlaw.com

Dennis F. Dunne on behalf of Creditor Committee Official Committee Of Unsecured Creditors
ddunne@milbank.com, jbrewster@milbank.com

Dennis F. Dunne on behalf of Interested Party Official Committee Of Unsecured Creditors
cprice@milbank.com, jbrewster@milbank.com

Huonganh Annie Duong on behalf of Creditor A.J. Excavation Inc.
annie.duong@mccormickbarstow.com, dawn.houston@mccormickbarstow.com
                                                      7
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01     Page 10
                                                    of 92
Luke N. Eaton on behalf of 3rd Party Plaintiff AECOM Technical Services, Inc.
eatonl@pepperlaw.com, monugiac@pepperlaw.com

Kevin M. Eckhardt on behalf of Interested Party DTE Stockton, LLC
keckhardt@hunton.com, candonian@huntonak.com

Daniel G. Egan on behalf of Interested Party Elliott Management Corporation
daniel.egan@ropesgray.com, nova.alindogan@ropesgray.com

Joseph A. Eisenberg on behalf of Creditor The Act 1 Group, Inc.
JAE1900@yahoo.com

Michele Ellison on behalf of Creditor Camblin Steel Service, Inc.
mellison@gibbsgiden.com, lrochelle@gibbsgiden.com

David Emerzian on behalf of Creditor A.J. Excavation Inc.
Melany.Hertel@mccormickbarstow.com

G. Larry Engel on behalf of Creditor Sonoma Clean Power Authority
larry@engeladvice.com

Krista M. Enns on behalf of Creditor ACRT, Inc.
kenns@beneschlaw.com

Scott Esbin on behalf of Creditor SPCP Group, LLC
sesbin@esbinalter.com

Joseph M. Esmont on behalf of Creditor Committee Official Committee of Tort Claimants
jesmont@bakerlaw.com

Michael P. Esser on behalf of Interested Party Calpine Corporation
michael.esser@kirkland.com, michael-esser-3293@ecf.pacerpro.com

Richard W. Esterkin on behalf of Creditor ARG Contact LLC
richard.esterkin@morganlewis.com, melissa.boey@morganlewis.com

Michael S. Etkin on behalf of Interested Party Public Employees Retirement Association of New Mexico
metkin@lowenstein.com

Jacob M. Faircloth on behalf of Creditor Aztrack Construction Corporation
jacob.faircloth@smolsonlaw.com

Brett D. Fallon on behalf of Creditor Quest Diagnostics Health & Wellness LLC
bfallon@morrisjames.com, wweller@morrisjames.com

Michael C. Fallon on behalf of Creditor Ahlborn Fence & Steel, Inc
manders@fallonlaw.net

Joana Fang on behalf of Creditor Fire Victims
jf@kbklawyers.com, icd@kbklawyers.com
                                                       8
       Case: 19-30088       Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 11
                                                    of 92
Joseph Kyle Feist on behalf of Creditor Camp Fire Claimants
jfeistesq@gmail.com, info@norcallawgroup.net

David M. Feldman on behalf of Creditor Ad Hoc Committee of Holders of Trade Claims
DFeldman@gibsondunn.com

Matthew A. Feldman on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
mfeldman@willkie.com

Jennifer Feldsher on behalf of Creditor The State of Oregon by and through the Oregon Investment Council on
behalf of each of the Oregon Public Employees Retirement Fund, Common School Fund, Oregon Short Term
Fund and Industrial Accident Fu
jennifer.feldsher@morganlewis.com, renee.robles@morganlewis.com

Mark E. Felger on behalf of Creditor Liberty Mutual Insurance Company
mfelger@cozen.com

James J. Ficenec on behalf of Creditor Exponent, Inc.
James.Ficenec@ndlf.com, caroline.pfahl@ndlf.com

John D. Fiero on behalf of Creditor TRC Companies, Inc.
jfiero@pszjlaw.com, ocarpio@pszjlaw.com

Kimberly S. Fineman on behalf of Creditor Association of California Water Agencies Joint Powers Insurance
Authority
kfineman@nutihart.com, admin@nutihart.com

Stephen D. Finestone on behalf of Creditor Aggreko
sfinestone@fhlawllp.com

Timothy M. Flaherty on behalf of Creditor Petro-Canada America Lubricants, Inc.
tflaherty@mpplaw.com

Daniel I. Forman on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
dforman@willkie.com

Jonathan Forstot on behalf of Creditor Consolidated Edison Development, Inc.
john.murphy@troutman.com

Jonathan Forstot on behalf of Intervenor Consolidated Edison Development, Inc.
jonathan.forstot@troutman.com, john.murphy@troutman.com

Matthew Hampton Foushee on behalf of Interested Party Hummingbird Energy Storage, LLC
hampton.foushee@hoganlovells.com, hfoushee@gmail.com

Carolyn Frederick on behalf of Interested Party The Mosaic Company
cfrederick@prklaw.com

Peter Friedman on behalf of Interested Party Department of Finance for the State of California
pfriedman@omm.com
                                                        9
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01         Page 12
                                                    of 92
Roger F. Friedman on behalf of Creditor ARB, Inc.
rfriedman@rutan.com, csolorzano@rutan.com

Xiyi Fu on behalf of Creditor Quanta Energy Services LLC
jackie.fu@lockelord.com, taylor.warren@lockelord.com

Lars H. Fuller on behalf of Creditor Committee Official Committee of Tort Claimants
lfuller@bakerlaw.com

Thomas M. Gaa on behalf of Creditor SALESFORCE.COM, INC.
tgaa@bbslaw.com

Larry W. Gabriel on behalf of Interested Party Itron, Inc.
nfields@bg.law

Gregg M. Galardi on behalf of Interested Party Elliott Management Corporation
gregg.galardi@ropesgray.com, nova.alindogan@ropesgray.com

Richard L. Gallagher on behalf of Interested Party Elliott Management Corporation
richard.gallagher@ropesgray.com

Craig Solomon Ganz on behalf of Creditor Discovery Hydrovac
ganzc@ballardspahr.com, hartt@ballardspahr.com

Jeffrey K. Garfinkle on behalf of Creditor Henkels & McCoy, Inc.
jgarfinkle@buchalter.com

Oscar Garza on behalf of Other Prof. Centerview Partners LLC
ogarza@gibsondunn.com

Lisa S. Gast on behalf of Interested Party City of Santa Clara
lsg@dwgp.com, lmk@dwgp.com

Paul R. Gaus on behalf of Creditor Tim Messer Construction Inc.
paul.gaus@mccormickbarstow.com

Duane M. Geck on behalf of Interested Party HDI Global Specialty SE
dmg@severson.com

Evelina Gentry on behalf of Creditor Transwestern Pipeline Company, LLC
evelina.gentry@akerman.com, robdiwa@akerman.com

Janet D. Gertz on behalf of Creditor PaR Systems, LLC
jgertz@btlaw.com, amattingly@btlaw.com

Christopher Gessner on behalf of Creditor Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas
and Electric Company
cgessner@akingump.com, NYMCO@akingump.com

R. Dale Ginter on behalf of Creditor Emmerson Investments, Inc.
                                                        10
       Case: 19-30088       Doc# 9540      Filed: 11/17/20       Entered: 11/17/20 08:35:01   Page 13
                                                     of 92
dginter@downeybrand.com

Jon T. Givens on behalf of Creditor Wildfire Class Claimants
givensjt@gmail.com, cwilson@wattsguerra.com

Barry S. Glaser on behalf of Creditor Sonoma County Treasurer & Tax Collector
bglaser@lkfirm.com

Paul R. Glassman on behalf of Creditor Johnson Controls, Inc.
pglassman@sycr.com

Gabriel I. Glazer on behalf of Interested Party The Baupost Group, L.L.C.
gglazer@pszjlaw.com

Gabrielle Glemann on behalf of Intervenor Capital Dynamics, Inc.
gabrielle.glemann@stoel.com, rene.alvin@stoel.com

Jaime Godin on behalf of Plaintiff Allco Renewable Energy Limited
Jtouchstone@fddcm.com

Matthew A. Gold on behalf of Creditor Argo Partners
courts@argopartners.net

Eric D. Goldberg on behalf of Creditor Ad Hoc Committee of Unsecured Tort Claimant Creditors
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Craig Goldblatt on behalf of Interested Party Canyon Capital Advisors LLC
Craig.Goldblatt@wilmerhale.com, whdocketing@wilmerhale.com

Amy L. Goldman on behalf of Creditor RE Astoria LLC
goldman@lbbslaw.com

Eric S. Goldstein on behalf of Interested Party Gartner, Inc.
egoldstein@goodwin.com

Rhonda Stewart Goldstein on behalf of Creditor The Regents of the University of California
Rhonda.Goldstein@ucop.edu, Lissa.Ly@ucop.edu

Richard H. Golubow on behalf of Creditor Hoffman Southwest Corp.
rgolubow@wcghlaw.com, jmartinez@WCGHLaw.com

Michael J. Gomez on behalf of Creditor Lyles Utility Construction, LLC
mgomez@frandzel.com, dmoore@frandzel.com

Michael W. Goodin on behalf of Creditor XL Insurance America, Inc., etc.
mgoodin@clausen.com, mgenova@clausen.com

Eric R. Goodman on behalf of Creditor Committee Official Committee of Tort Claimants
egoodman@bakerlaw.com

Mark A. Gorton on behalf of Attorney Mark Gorton
                                                        11
       Case: 19-30088       Doc# 9540       Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 14
                                                      of 92
mgorton@boutininc.com, cdomingo@boutininc.com

Mark A. Gorton on behalf of Creditor Sonoma Clean Power Authority
mgorton@boutinjones.com, cdomingo@boutininc.com

Michael I. Gottfried on behalf of Creditor Chico Rent-A-Fence
MGottfried@elkinskalt.com, AAburto@elkinskalt.com

Louis Gottlieb on behalf of Interested Party Public Employees Retirement Association of New Mexico
Lgottlieb@labaton.com, mpenrhyn@labaton.com

Eric A. Grasberger on behalf of Plaintiff JH Kelly, LLC
eric.grasberger@stoel.com, docketclerk@stoel.com

Debra I. Grassgreen on behalf of Creditor Debra Grassgreen
hphan@pszjlaw.com

Debra I. Grassgreen on behalf of Interested Party The Baupost Group, L.L.C.
dgrassgreen@pszjlaw.com, hphan@pszjlaw.com

Eric A. Gravink on behalf of Creditor Csaba Wendel Mester
eric@rhrc.net

Elizabeth A. Green on behalf of Creditor Committee Official Committee of Tort Claimants
egreen@bakerlaw.com, orlbankruptcy@bakerlaw.com

Tracy Green on behalf of Creditor Quest Diagnostics Health & Wellness LLC
tgreen@wendel.com, bankruptcy@wendel.com

Mitchell B. Greenberg on behalf of Creditor Fire Victims
mgreenberg@abbeylaw.com, mmeroney@abbeylaw.com

Brian Gregory on behalf of Creditor Zackary Fernandez
b.gregory@veenfirm.com, EL.Team@Veenfirm.com

Susan Sieger Grimm on behalf of Other Prof. John K. Trotter
SSieger-Grimm@brownrudnick.com, NKhalatova@brownrudnick.com

Matthew W. Grimshaw on behalf of Creditor Certain Post-Petition Tort and Fire Claimants
matt@grimshawlawgroup.com, ecfmarshackhays@gmail.com

Stuart G. Gross on behalf of Creditor San Francisco Herring Association
sgross@grosskleinlaw.com, iatkinsonyoung@grosskleinlaw.com

Carl L. Grumer on behalf of Other Prof. Carmel Financing, LLC
cgrumer@manatt.com, mchung@manatt.com

Elizabeth M. Guffy on behalf of Creditor Dashiell Corporation
eguffy@lockelord.com, autodocket@lockelord.com

Lloyd C. Guintivano on behalf of Creditor County of Lake
                                                      12
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01    Page 15
                                                    of 92
anitag@co.lake.ca.us, lloydg@co.lake.ca.us

Cameron Gulden on behalf of U.S. Trustee Office of the U.S. Trustee / SF
cameron.m.gulden@usdoj.gov

Mirco J. Haag on behalf of Creditor Bradley Tanks, Inc.
mhaag@buchalter.com, dcyrankowski@buchalter.com

Laurie Hager on behalf of Interested Party Wilson Construction Company
lhager@sussmanshank.com

J. Noah Hagey on behalf of Creditor Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas and
Electric Company
hagey@braunhagey.com, tong@braunhagey.com

Oren Buchanan Haker on behalf of Interested Party Avangrid Renewables, LLC, Klondike Wind Power III
LLC, and Shiloh I Wind Project LLC
oren.haker@stoel.com, rene.alvin@stoel.com

Kristopher M. Hansen on behalf of Creditor JPMorgan Chase Bank, N.A., as DIP Administrative Agent
dmohamed@stroock.com, mmagzamen@stroock.com

Adam C. Harris on behalf of Creditor Centerbridge Partners, L.P.
adam.harris@srz.com, james.bentley@srz.com

Robert G. Harris on behalf of Creditor Almendariz Consulting, Inc.
rob@bindermalter.com

Christopher H. Hart on behalf of Interested Party Public Entities Impacted by the Wildfires
chart@nutihart.com, nwhite@nutihart.com

Bryan L. Hawkins on behalf of Interested Party Avangrid Renewables, LLC, Klondike Wind Power III LLC,
and Shiloh I Wind Project LLC
bryan.hawkins@stoel.com, Sharon.witkin@stoel.com

Jennifer C. Hayes on behalf of Creditor Aggreko
jhayes@fhlawllp.com

Geoffrey A. Heaton on behalf of Creditor ArborMetrics Solutions, LLC
gheaton@duanemorris.com, dmicros@duanemorris.com

Michael C. Hefter on behalf of Interested Party Pacific Investment Management Company LLC
michael.hefter@hoganlovells.com, tracy.southwell@hoganlovells.com

Alaina R. Heine on behalf of Interested Party State Farm Mutual Automobile Insurance Company
alaina.heine@dechert.com, brett.stone@dechert.com

Stephen E. Hessler, P.C. on behalf of Interested Party Federal Monitor
jozette.chong@kirkland.com

Matthew Heyn on behalf of Creditor California Governor's Office of Emergency Services
                                                       13
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 16
                                                     of 92
matthew.heyn@doj.ca.gov

Sean T. Higgins on behalf of Creditor Agajanian, Inc.
aandrews@andrewsthornton.com, shiggins@andrewsthornton.com

Morgan R. Hirst on behalf of stockholders PG&E Shareholders
mhirst@jonesday.com, mmelvin@jonesday.com

Michael R. Hogue on behalf of Creditor Cardno, Inc.
hoguem@gtlaw.com, navarrom@gtlaw.com

David Holtzman on behalf of Creditor DEUTSCHE BANK NATIONAL TRUST COMPANY
david.holtzman@hklaw.com

Alexandra S. Horwitz on behalf of Interested Party G4S Secure Integration LLC
allie.horwitz@dinsmore.com

Linda Tai Hoshide on behalf of Interested Party Farmers Entities
noemi.santiago@wilsonelser.com

Marsha Houston on behalf of 3rd Party Plaintiff AECOM Technical Services, Inc.
mhouston@reedsmith.com, hvalencia@reedsmith.com

Shane Huang on behalf of Defendant Federal Energy Regulatory Commission
shane.huang@usdoj.gov

Brian D. Huben on behalf of Creditor Campos EPC, LLC
hubenb@ballardspahr.com

Kelly L. Huey on behalf of Creditor McGrath Electric, Inc.
khuey@burkeandkesslerlaw.com

Jonathan Hughes on behalf of Interested Party AT&T Corp.
jane.rustice@aporter.com

Edward R. Huguenin on behalf of Creditor K. Hovnanian California Region, Inc., et al
ehuguenin@hugueninkahn.com, jguzman@hugueninkahn.com

Michael A. Isaacs on behalf of Creditor Southwire Company, LLC
Michael.Isaacs@dentons.com, Alissa.Worthing@dentons.com

Mark V. Isola on behalf of Creditor MDR INC. dba ACCU-BORE DIRECTIONAL DRILLING
mvi@sbj-law.com

J. Eric Ivester on behalf of Intervenor First Solar, Inc.
Eric.Ivester@skadden.com, Andrea.Bates@skadden.com

J. Eric Ivester on behalf of Interested Party Atlantica Yield plc
Andrea.Bates@skadden.com

Kizzy L. Jarashow on behalf of Creditor MML Investment Advisers, LLC
                                                         14
        Case: 19-30088       Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 17
                                                      of 92
KJarashow@goodwinlaw.com, AFraticelliLouallen@goodwinlaw.com

Ivan C. Jen on behalf of Interested Party Synergy Project Management, Inc.
ivan@icjenlaw.com

Amanda Jereige on behalf of Interested Party City of San Jose, California
AJereige@winston.com, amanda-jereige-5954@ecf.pacerpro.com

Monique Jewett-Brewster on behalf of Interested Party The City of Oakland
mjb@hopkinscarley.com, eamaro@hopkinscarley.com

James O. Johnston on behalf of stockholders PG&E Shareholders
jjohnston@jonesday.com

Chris Johnstone on behalf of Interested Party ICE NGX Canada Inc.
chris.johnstone@wilmerhale.com, whdocketing@wilmerhale.com

Andrew Jones on behalf of Creditor Sencha Funding, LLC
andrew@ajoneslaw.com

Gregory K. Jones on behalf of Creditor Elster American Meter Company, LLC
GJones@dykema.com, cacossano@dykema.com

John L. Jones, II on behalf of Creditor City of Arcata
JJones@chwlaw.us, JLJones2@outlook.com

Robert A. Julian on behalf of Creditor Committee Official Committee of Tort Claimants
rjulian@bakerlaw.com, hhammonturano@bakerlaw.com

George H. Kalikman on behalf of Interested Party Compass Lexecon, LLC
sdavenport@schnader.com

Roberto J. Kampfner on behalf of Interested Party San Diego Gas & Electric Company
rkampfner@whitecase.com, mco@whitecase.com

Bonnie E. Kane on behalf of Creditor Carenet Pregnancy Center of Paradise, Incorporated
bonnie@thekanelawfirm.com, skane@thekanelawfirm.com

Gary M. Kaplan on behalf of Creditor Semper Construction, Inc.
gkaplan@fbm.com, calendar@fbm.com

Eve H. Karasik on behalf of Creditor Traffic Management, Inc.
ehk@lnbyb.com

Michael G. Kasolas
trustee@kasolas.net, CA30@ecfcbis.com,ecf.alert+Kasolas@titlexi.com

Elyssa S. Kates on behalf of Creditor Committee Official Committee of Tort Claimants
ekates@bakerlaw.com

Ori Katz on behalf of Creditor The Original Mowbray's Tree Service, Inc.
                                                         15
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 18
                                                     of 92
okatz@sheppardmullin.com, LSegura@sheppardmullin.com

William M. Kaufman on behalf of Creditor Daleo Inc.
wkaufman@smwb.com

Jane G. Kearl on behalf of Creditor Barnard Pipeline, Inc.
jkearl@watttieder.com, jbenton@watttieder.com

Tobias S. Keller on behalf of Debtor PG&E Corporation
tkeller@kbkllp.com

Tobias S. Keller on behalf of Plaintiff PG&E Corporation
tkeller@kellerbenvenutti.com

Lynette C. Kelly on behalf of U.S. Trustee Office of the U.S. Trustee / SF
ustpregion17.oa.ecf@usdoj.gov

Matthew K. Kelsey on behalf of Creditor Ad Hoc Committee of Holders of Trade Claims
mkelsey@gibsondunn.com

Gerald P. Kennedy on behalf of Creditor Agile Sourcing Partners, Inc.
gerald.kennedy@procopio.com, kristina.terlaga@procopio.com

Erica L. Kerman on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
ekerman@willkie.com

Samuel A. Khalil on behalf of Creditor Committee Official Committee Of Unsecured Creditors
skhalil@milbank.com, jbrewster@milbank.com

Samuel M. Kidder on behalf of Interested Party NextEra Energy Inc., et al.
skidder@ktbslaw.com

Marc Kieselstein on behalf of Interested Party Federal Monitor
carrie.oppenheim@kirkland.com

Jane Kim on behalf of Debtor PG&E Corporation
jkim@kbkllp.com

Mary H. Kim on behalf of Interested Party State Farm Mutual Automobile Insurance Company
Mary.Kim@dechert.com, brett.stone@dechert.com

Kody D. L. Kleber on behalf of Creditor Committee Official Committee of Tort Claimants
kkleber@bakerlaw.com, dmartinez@bakerlaw.com

Matthew Ryan Klinger on behalf of Creditor CitiGroup Financial Products Inc.
mklinger@sheppardmullin.com, DGatmen@sheppardmullin.com

Bradley C. Knapp on behalf of Creditor International Brotherhood of Electrical Workers Local Union 1245
bknapp@lockelord.com, Yamille.Harrison@lockelord.com

Kelly V. Knight on behalf of Creditor Centerbridge Partners, L.P.
                                                       16
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01     Page 19
                                                     of 92
kelly.knight@srz.com

Lydia Vanessa Ko on behalf of Creditor Athanasia Vlazkis
Lvko@stonelawoffice.com

Thomas F. Koegel on behalf of Creditor AT&T Corp.
tkoegel@crowell.com

Katherine Kohn on behalf of Debtor PG&E Corporation
kkohn@groom.com, ashahinllari@groom.com

Andy S. Kong on behalf of Creditor Genesys Telecommunications Laboratories, Inc.
kong.andy@arentfox.com, Yvonne.Li@arentfox.com

Anna Kordas on behalf of stockholders PG&E Shareholders
akordas@jonesday.com, mmelvin@jonesday.com

Alan W. Kornberg on behalf of Creditor California Public Utilities Commision
akornberg@paulweiss.com

Bernard Kornberg on behalf of Interested Party Certain Interested Underwriters at Lloyds, London subscribing
to Apollo Liability Consortium 9984
bjk@severson.com

David I. Kornbluh on behalf of Creditor De Anza Tile Co., Inc.
dik@millermorton.com, mhr@millermorton.com

Lauren Kramer on behalf of Creditor North American Fence & Railing, Inc.
lkramer@rjo.com

Jeffrey C. Krause on behalf of Creditor Topaz Solar Farms LLC
jkrause@gibsondunn.com

Thomas R. Kreller on behalf of Attorney Milbank LLP
tkreller@milbank.com

Lindsey E. Kress on behalf of Creditor California Insurance Guarantee Association
lkress@lockelord.com, autodocket@lockelord.com

Hannah C. Kreuser on behalf of Creditor Burnett & Sons Planing Mill and Lumber Co.
hkreuser@porterlaw.com, ooberg@porterlaw.com

Michael Thomas Krueger on behalf of Creditor ERM-West, Inc.
michael.krueger@ndlf.com, Havilyn.lee@ndlf.com

Marek P. Krzyzowski on behalf of Other Prof. John K. Trotter
MKrzyzowski@brownrudnick.com, SCalderon@brownrudnick.com

Robert T. Kugler on behalf of Creditor Public Advocates Office at the California Public Utilities Commission
robert.kugler@stinson.com

                                                      17
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 20
                                                    of 92
Duane Kumagai on behalf of Creditor Mesa Associates, Inc.
dkumagai@maynardcooper.com, Mshabpareh@maynardcooper.com

Brendan M. Kunkle on behalf of Creditor Daniel Kosta, as Guardian Ad Litem for Minor Child M.K.
bkunkle@abbeylaw.com, lmeyer@abbeylaw.com

Alisa C. Lacey on behalf of Creditor Public Advocates Office at the California Public Utilities Commission
alisa.lacey@stinson.com, karen.graves@stinson.com

Timothy S. Laffredi on behalf of U.S. Trustee Office of the U.S. Trustee / SF
timothy.s.laffredi@usdoj.gov, patti.vargas@usdoj.gov

Timothy S. Laffredi on behalf of U.S. Trustee Office of the U.S. Trustee / SF
timothy.s.laffredi@usdoj.gov, patti.vargas@usdoj.gov

Richard A. Lapping on behalf of Creditor GER Hospitality, LLC
rich@trodellalapping.com

Omeed Latifi on behalf of Creditor Mirna Trettevik
olatifi@theadlerfirm.com, kdeubler@theadlerfirm.com

John E. Lattin on behalf of Creditor David Alonzo
jlattin@ostergar.com, cslovenec@ostergar.com

Paul J. Laurin on behalf of Interested Party Energy Systems Group, LLC
plaurin@btlaw.com, slmoore@btlaw.com

Michael Lauter on behalf of Creditor CitiGroup Financial Products Inc.
mlauter@sheppardmullin.com

Kenneth T. Law on behalf of Creditor METRICSTREAM, INC.
klaw@bbslaw.com

Francis J. Lawall on behalf of Interested Party HydroChemPSC
francis.lawall@troutman.com, susan.henry@troutman.com

Andrew Michael Leblanc on behalf of Creditor Committee Official Committee Of Unsecured Creditors
ALeblanc@milbank.com

Erica Lee on behalf of Creditor California Department of Parks and Recreation
Erica.Lee@doj.ca.gov

Scott Lee on behalf of Creditor RE Astoria LLC
scott.lee@lewisbrisbois.com, monique.talamante@lewisbrisbois.com

Paul J. Leeds on behalf of Creditor Garade LLC
leedsp@higgslaw.com

Edward J. Leen on behalf of Creditor Jefferies Leveraged Credit Products, LLC
eleen@mkbllp.com

                                                       18
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01      Page 21
                                                    of 92
Lisa Lenherr on behalf of Creditor Peninsula Corridor Joint Powers Board
llenherr@wendel.com, bankruptcy@wendel.com

Matthew A. Lesnick on behalf of Interested Party CH2M HILL Engineers, Inc.
matt@lesnickprince.com, jmack@lesnickprince.com

Bryn G. Letsch on behalf of Interested Party Everett Waining, Jr.
bletsch@braytonlaw.com

David B. Levant on behalf of Interested Party Avangrid Renewables, LLC, Klondike Wind Power III LLC, and
Shiloh I Wind Project LLC
david.levant@stoel.com, rene.alvin@stoel.com

Andrew H. Levin on behalf of Creditor Marin Clean Energy
alevin@wcghlaw.com

David Levine on behalf of Debtor PG&E Corporation
dnl@groom.com

Marc A. Levinson on behalf of Creditor CCP Credit Acquisition Holdings, L.L.C.
Malevinson@orrick.com, casestream@ecf.courtdrive.com

Dara Levinson Silveira on behalf of Debtor PG&E Corporation
dsilveira@kbkllp.com, hrobertsdonnelly@kbkllp.com

Alexander James Demitro Lewicki on behalf of Defendant The Ad Hoc Group of Subrogation Claim Holders
kdiemer@diemerwei.com

Alexander James Demitro Lewicki on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
alewicki@diemerwei.com

William Thomas Lewis on behalf of Interested Party Fremont Bank
wtl@roblewlaw.com, kimwrenn@msn.com

Lauren Lifland on behalf of Interested Party Comcast Cable Communications, LLC
lauren.lifland@wilmerhale.com, whdocketing@wilmerhale.com

William S. Lisa on behalf of Interested Party California Self-Insurers' Security Fund
jcaruso@nixonpeabody.com

William S. Lisa on behalf of Interested Party California Self-Insurers' Security Fund
wlisa@nixonpeabody.com, jcaruso@nixonpeabody.com

Jonathan A. Loeb on behalf of Creditor Sabre Industries, Inc.
jon.loeb@bingham.com

Michael B. Lubic on behalf of Creditor CN Utility Consulting, Inc.
michael.lubic@klgates.com

John William Lucas on behalf of Interested Party The Baupost Group, L.L.C.
ocarpio@pszjlaw.com
                                                       19
       Case: 19-30088       Doc# 9540      Filed: 11/17/20      Entered: 11/17/20 08:35:01   Page 22
                                                     of 92
Joseph R. Lucia on behalf of Creditor Fire Victims
PersonallnjuryGroup@RLSlawyers.com

Jane Luciano on behalf of Creditor Jane Luciano
jane-luciano@comcast.net

Kerri Lyman on behalf of Creditor Davey Tree Expert Co., Davey Tree Surgery Co. and Davey Resource
Group, Inc.
klyman@irell.com, #-FirmPSDocketing@Steptoe.com

Carissa A. Lynch on behalf of Interested Party California Franchise Tax Board
Carissa.Lynch@ftb.ca.gov, Martha.Gehrig@ftb.ca.gov

John H. MacConaghy on behalf of Creditor Committee Official Committee of Tort Claimants
macclaw@macbarlaw.com, smansour@macbarlaw.com;kmuller@macbarlaw.com

Iain A. Macdonald on behalf of Creditor Surf to Snow Environmental Resource Management, Inc.
iain@macfern.com, ecf@macfern.com

Tracy L. Mainguy on behalf of Creditor Engineers and Scientists of California, Local 20, IFPTE
tmainguy@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Samuel R. Maizel on behalf of Creditor Southwire Company, LLC
samuel.maizel@dentons.com, alicia.aguilar@dentons.com

Adam Malatesta on behalf of Interested Party Dynegy Marketing and Trade, LLC
adam.malatesta@lw.com, adam--malatesta-8393@ecf.pacerpro.com

Katharine Malone on behalf of Intervenor Southern Power Company
malonek@gtlaw.com

Liam K. Malone on behalf of Creditor Level-It Installations, Ltd.
malone@oles.com, shahin@oles.com

Michael W. Malter on behalf of Creditor ChargePoint, Inc.
michael@bindermalter.com

Ankur Mandhania on behalf of Creditor BNP Paribas
amandhania@mayerbrown.com

Craig Margulies on behalf of Creditor Aegion Corporation and its subsidiary entities: Corrpro Companies, Inc.,
Insituform Technologies, LLC and Fibrwrap Construction Services, Inc.
cmargulies@margulies-law.com, lsalazar@margulies-law.com

Geoffrey E. Marr on behalf of Creditor Mirna Trettevik
gemarr59@hotmail.com

Richard A. Marshack on behalf of Creditor SLF Fire Victim Claimants
rmarshack@marshackhays.com, rmarshack@ecf.courtdrive.com

                                                       20
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 23
                                                     of 92
Catherine Martin on behalf of Creditor Simon Property Group
cmartin@simon.com, rtucker@simon.com;bankruptcy@simon.com

Laila Masud on behalf of Creditor SLF Fire Victim Claimants
lmasud@marshackhays.com, lmasud@ecf.courtdrive.com

David P. Matthews on behalf of Creditor Fire Victims
jrhoades@thematthewslawfirm.com, aharrison@thematthewslawfirm.com

Patrick C. Maxcy on behalf of Interested Party Horace Mann Property & Casualty Insurance Company
patrick.maxcy@snrdenton.com

James J. Mazza, Jr. on behalf of Interested Party Atlantica Yield plc
james.mazza@skadden.com, wendy.lamanna@skadden.com

Benjamin P. McCallen on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
bmccallen@willkie.com

Thomas E. McCurnin on behalf of Interested Party City of Morgan Hill
tmccurnin@bkolaw.com, kescano@bkolaw.com

Hugh M. McDonald on behalf of Creditor Consolidated Edison Development, Inc.
john.murphy@troutman.com

Hugh M. McDonald on behalf of Intervenor Consolidated Edison Development, Inc.
hugh.mcdonald@troutman.com, john.murphy@troutman.com

C. Luckey McDowell on behalf of Interested Party Agua Caliente Solar, LLC
Luckey.McDowell@Shearman.com

Matthew D. McGill on behalf of Creditor Ad Hoc Committee of Holders of Trade Claims
MMcGill@gibsondunn.com

Melissa C. McLaughlin on behalf of Creditor Micro Focus Software LLC
mcmclaughlin@venable.com, ataylor@venable.com

Edward Joseph McNeilly on behalf of Interested Party Pacific Investment Management Company LLC
edward.mcneilly@hoganlovells.com, verbon.davenport@hoganlovells.com

Scott H. McNutt on behalf of Examiner Bruce A Markell
SMcNutt@ml-sf.com, csnell@ml-sf.com

Thomas Melone on behalf of Interested Party Allco Finance Limited & Subsidiaries
Thomas.Melone@gmail.com, Thomas.Melone@AllcoUS.com

Peter Meringolo on behalf of Creditor Mount Veeder Springs LLC
peter@pmrklaw.com

Frank A. Merola on behalf of Creditor JPMorgan Chase Bank, N.A., as DIP Administrative Agent
lacalendar@stroock.com, mmagzamen@stroock.com

                                                        21
       Case: 19-30088       Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 24
                                                     of 92
Jennifer L. Mersing on behalf of Interested Party Avangrid Renewables, LLC, Klondike Wind Power III LLC,
and Shiloh I Wind Project LLC
jennifer.mersing@stoel.com, lisa.petras@stoel.com

Joshua M. Mester on behalf of stockholders PG&E Shareholders
jmester@jonesday.com

Matthew D. Metzger on behalf of Creditor Dan Clarke
belvederelegalecf@gmail.com

Merle C. Meyers on behalf of Creditor E. R., a Minor
mmeyers@mlg-pc.com

Randy Michelson on behalf of Defendant Public Employees Retirement Association of New Mexico
randy.michelson@michelsonlawgroup.com

Gerardo Mijares-Shafai on behalf of Interested Party AT&T Corp.
Gerardo.Mijares-Shafai@arnoldporter.com, kenneth.anderson@arnoldporter.com

Joel S. Miliband on behalf of Other Prof. Cathy Yanni
jmiliband@brownrudnick.com

Joseph G. Minias on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
jminias@willkie.com

M. David Minnick on behalf of Creditor BANK OF AMERICA N.A
dminnick@pillsburylaw.com, docket@pillsburylaw.com

Benjamin Mintz on behalf of Interested Party AT&T Corp.
benjamin.mintz@arnoldporter.com, valerie.foley@arnoldporter.com

Nancy Mitchell on behalf of Interested Party Department of Finance for the State of California
nmitchell@omm.com

Thomas C. Mitchell on behalf of Creditor EDF Renewables, Inc.
tcmitchell@orrick.com, Dcmanagingattorneysoffice@ecf.courtdrive.com

John A. Moe, II on behalf of Interested Party Capital Power Corporation
john.moe@dentons.com, glenda.spratt@dentons.com

Aaron J. Mohamed on behalf of Plaintiff Mark Elward
ajm@brereton.law, aaronmohamedlaw@gmail.com

Kevin Montee on behalf of Creditor Nearon Sunset, LLC
kmontee@monteeassociates.com

Christopher D. Moon on behalf of Interested Party C.A.M.C.
chris@moonlawapc.com, kevin@moonlawapc.com

David W. Moon on behalf of Creditor Mizuho Bank, Ltd.
lacalendar@stroock.com, mmagzamen@stroock.com
                                                        22
       Case: 19-30088       Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01          Page 25
                                                    of 92
Diane Marger Moore on behalf of Creditor Majesti Mai Bagorio, etc.
dmargermoore@baumhedlundlaw.com

Erika L. Morabito on behalf of Creditor Michels Corporation
emorabito@foley.com, hsiagiandraughn@foley.com

Candace J. Morey on behalf of Creditor California Public Utilities Commision
cjm@cpuc.ca.gov

Courtney L. Morgan on behalf of Creditor Pension Benefit Guaranty Corporation
morgan.courtney@pbgc.gov

Richard Morin on behalf of Creditor Amanda Olsen
6863427420@filings.docketbird.com

Kimberly S. Morris on behalf of Creditor Committee Official Committee of Tort Claimants
kmorris@bakerlaw.com, tpetre@bakerlaw.com

Rodney Allen Morris on behalf of Creditor United States of America
Rodney.Morris2@usdoj.gov

Joshua D. Morse on behalf of Creditor Ad Hoc Committee of Unsecured Tort Claimant Creditors
Joshua.Morse@dlapiper.com, docket@pillsburylaw.com

Andrew H. Morton on behalf of Creditor Mustang Project Companies
andrew.morton@stoel.com, lisa.petras@stoel.com

Thomas G. Mouzes on behalf of Creditor Sonoma Clean Power Authority
tmouzes@boutinjones.com, cdomingo@boutininc.com

Peter S. Munoz on behalf of Creditor Lodi Gas Storage, L.L.P.
pmunoz@reedsmith.com, gsandoval@reedsmith.com

John Leland Murphree on behalf of Creditor Mesa Associates, Inc.
LMurphree@maynardcooper.com, mshabpareh@maynardcooper.com

Bennett J. Murphy on behalf of Creditor Canyon Capital Advisors LLC
bmurphy@bennettmurphylaw.com

Michael S. Myers on behalf of Creditor Discovery Hydrovac
myersms@ballardspahr.com

Alan I. Nahmias on behalf of Creditor EN Engineering, LLC
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

David L. Neale on behalf of Interested Party California Independent System Operator
dln@lnbrb.com

David L. Neale on behalf of Interested Party California Independent System Operator
dln@lnbyb.com
                                                     23
       Case: 19-30088      Doc# 9540     Filed: 11/17/20      Entered: 11/17/20 08:35:01   Page 26
                                                   of 92
David Neier on behalf of Creditor CF Inspection Management, LLC
dneier@winston.com

Brittany J. Nelson on behalf of Creditor Michels Corporation
bnelson@foley.com, hsiagiandraughn@foley.com

Michael S. Neumeister on behalf of Creditor Ad Hoc Committee of Holders of Trade Claims
MNeumeister@gibsondunn.com

Howard S. Nevins on behalf of Creditor Performance Contracting, Inc.
hnevins@hsmlaw.com

Samuel A. Newman on behalf of Creditor McKinsey & Company, Inc. U.S.
sam.newman@sidley.com, laefilingnotice@sidley.com

Melissa T. Ngo on behalf of Creditor Pension Benefit Guaranty Corporation
ngo.melissa@pbgc.gov, efile@pbgc.gov

Mario R. Nicholas on behalf of Plaintiff JH Kelly, LLC
mario.nicholas@stoel.com, ana.trask@stoel.com

Sean Nolan on behalf of Creditor Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas and
Electric Company
snolan@akingump.com, NYMCO@akingump.com

Gregory C. Nuti on behalf of Creditor Butte County
gnuti@nutihart.com, nwhite@nutihart.com

Abigail O'Brient on behalf of Creditor Marin Clean Energy
aobrient@mintz.com, docketing@mintz.com

Alicia D. O'Neill on behalf of Creditor Wildfire Class Claimants
aoneill@wattsguerra.com, cwilson@wattsguerra.com

Julie E. Oelsner on behalf of Attorney c/o Julie E. Oelsner Intech Mechanical, Inc.
joelsner@weintraub.com, bjennings@weintraub.com

Office of the U.S. Trustee / SF
USTPRegion17.SF.ECF@usdoj.gov

Aron M. Oliner on behalf of Creditor ArborMetrics Solutions, LLC
roliner@duanemorris.com, dmicros@duanemorris.com

Matthew Jon Olson on behalf of Interested Party Wendy A. Nathan
matt@macfern.com, stell.laura@dorsey.com

Scott Olson on behalf of Creditor Interstate Fire & Casualty Company
solson@vedderprice.com, nortega@vedderprice.com

Steven M. Olson on behalf of Attorney Steven M. Olson
                                                       24
       Case: 19-30088       Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 27
                                                     of 92
smo@smolsonlaw.com

Aram Ordubegian on behalf of Interested Party BOKF, NA
Ordubegian.Aram@ArentFox.com

Keith C. Owens on behalf of Creditor Microsoft Corporation
kowens@venable.com, bclark@venable.com;khoang@venable.com

Gabriel Ozel on behalf of Attorney Gabriel Ozel
gabeozel@gmail.com

Amy S. Park on behalf of Interested Party First Solar, Inc.
amy.park@skadden.com, alissa.turnipseed@skadden.com

Donna Taylor Parkinson on behalf of Creditor Outback Contractors, Inc.
donna@parkinsonphinney.com

Peter S. Partee, Sr. on behalf of Creditor Potrero Hills Energy Producers, LLC
ppartee@huntonak.com, candonian@huntonak.com

Paul J. Pascuzzi on behalf of Creditor 35th District Agricultural Association
ppascuzzi@ffwplaw.com, docket@ffwplaw.com

Kenneth Pasquale on behalf of Creditor Mizuho Bank, Ltd.
mlaskowski@stroock.com

Larry Allan Peluso on behalf of Creditor Ad Hoc Counsel for Camp Fire Real Property Owners
pelusolaw@gmail.com, firm@pelusolaw.net

Valerie Bantner Peo on behalf of Creditor Bradley Tanks, Inc.
vbantnerpeo@buchalter.com

Yosef Peretz on behalf of Creditor Cara Feneis
skim@peretzlaw.com

Christian A. Pereyda on behalf of Creditor Mesa Associates, Inc.
CPereyda@maynardcooper.com, mshabpareh@maynardcooper.com

Thomas R. Phinney on behalf of Creditor Amador Water Agency
tom@parkinsonphinney.com

R. Alexander Pilmer on behalf of Interested Party Federal Monitor
alexander.pilmer@kirkland.com, keith.catuara@kirkland.com

M. Ryan Pinkston on behalf of Creditor Turner Construction Company
rpinkston@seyfarth.com, jmcdermott@seyfarth.com

Estela O. Pino on behalf of Creditor Carol Torres
epino@epinolaw.com, rmahal@epinolaw.com

Gregory Plaskett on behalf of Creditor Murga, Strange & Chalmers, Inc.
                                                        25
       Case: 19-30088       Doc# 9540      Filed: 11/17/20      Entered: 11/17/20 08:35:01   Page 28
                                                     of 92
GREGORY.PLASKETT@GMAIL.COM, HKHAPPYGRL1@GMAIL.COM

Mark D. Plevin on behalf of Interested Party Renaissance Reinsurance Ltd.
mplevin@crowell.com

Steven G. Polard on behalf of Creditor Creative Ceilings, Inc.
spolard@eisnerlaw.com, calendar-lao@ropers.com

Mark D. Poniatowski on behalf of Creditor Holt of California
ponlaw@ponlaw.com

Cara M. Porter on behalf of Interested Party California Franchise Tax Board
Cara.Porter@doj.ca.gov, Taryn.Lovett@doj.ca.gov

William L. Porter on behalf of Creditor New West Partitions
bporter@porterlaw.com, Ooberg@porterlaw.com

Christopher E. Prince on behalf of Interested Party CH2M HILL Engineers, Inc.
cprince@lesnickprince.com

Douglas B. Provencher on behalf of Interested Party Provencher & Flatt
dbp@provlaw.com

Stacey C. Quan on behalf of Creditor Tanforan Industrial Park, LLC
squan@steyerlaw.com, pspencer@steyerlaw.com

Amy C. Quartarolo on behalf of Intervenor Crockett Cogeneration
amy.quartarolo@lw.com

Lary Alan Rappaport on behalf of Interested Party Ad Hoc Group of Institutional Bondholders of Pacific Gas
and Electric Co.
lrappaport@proskauer.com, PHays@proskauer.com

Justin E. Rawlins on behalf of Creditor CF Inspection Management, LLC
justinrawlins@paulhastings.com

Hugh M. Ray, III on behalf of Creditor Chevron Products Company a division of Chevron U.S.A. Inc.
hugh.ray@pillsburylaw.com, nancy.jones@pillsburylaw.com

Paul F. Ready on behalf of Creditor Sarah Pazdan
smeyer@farmerandready.com

Caroline A. Reckler on behalf of Interested Party Dynegy Marketing and Trade, LLC
caroline.reckler@lw.com

David M. Reeder on behalf of Creditor City of American Canyon
david@reederlaw.com, secretary@reederlaw.com

Steven J. Reisman on behalf of Interested Party Lazard Freres & Co. LLC
sreisman@katten.com, nyc.bknotices@kattenlaw.com

                                                       26
       Case: 19-30088       Doc# 9540      Filed: 11/17/20       Entered: 11/17/20 08:35:01   Page 29
                                                     of 92
Jeffrey M. Reisner on behalf of Creditor Davey Tree Expert Co., Davey Tree Surgery Co. and Davey Resource
Group, Inc.
jreisner@irell.com, #-FirmPSDocketing@Steptoe.com

Jack A. Reitman on behalf of Plaintiff Chico Rent-A-Fence
srichmond@lgbfirm.com

Emily P. Rich on behalf of Creditor Engineers and Scientists of California, Local 20, IFPTE
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

David J. Richardson on behalf of Creditor Committee Official Committee of Tort Claimants
drichardson@bakerlaw.com, aagonzalez@bakerlaw.com

Christopher O. Rivas on behalf of 3rd Party Plaintiff AECOM Technical Services, Inc.
crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com

David B. Rivkin, Jr. on behalf of Creditor Committee Official Committee of Tort Claimants
drivkin@bakerlaw.com, jmeeks@bakerlaw.com

John R. Rizzardi on behalf of Interested Party Winding Creek Solar LLC
kcoselman@cairncross.com, tnguyen@cairncross.com

Daniel Robertson on behalf of Creditor Pension Benefit Guaranty Corporation
robertson.daniel@pbgc.gov, efile@pbgc.gov

Michael Rogers on behalf of Creditor William Kreysler & Associates, Inc.
mrogers@lambertrogers.com, jan@lambertrogers.com

Jorian L. Rose on behalf of Creditor Committee Official Committee of Tort Claimants
jrose@bakerlaw.com

Laurence M. Rosen on behalf of Interested Party Vataj Plaintiffs and the Class
lrosen@rosenlegal.com, zstanco@rosenlegal.com

Paul M. Rosenblatt on behalf of Creditor Oldcastle Infrastructure, Inc. f/k/a Oldcastle Precast, Inc. and affiliates
prosenblatt@kilpatricktownsend.com, mwilliams@kilpatricktownsend.com

David A. Rosenzweig on behalf of Creditor Adventist Health System/West and Feather River Hospital
david.rosenzweig@nortonrosefulbright.com, thomas.burns@nortonrossefulbright.com

Allan Robert Rosin on behalf of Creditor Contra Costa Electric, Inc.
arrosin@alr-law.com

Jay M. Ross on behalf of Interested Party The City of Oakland
jross@hopkinscarley.com, eamaro@hopkinscarley.com

Gregory A. Rougeau on behalf of Creditor Gregory Frase Enterprises, Inc. dba Kortick Manufacturing
Company
grougeau@brlawsf.com

Stacy H. Rubin on behalf of Creditor Realty Income Corporation
                                                         27
       Case: 19-30088        Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01        Page 30
                                                      of 92
rubins@ballardspahr.com, BKTDocket_West@ballardspahr.com

Jason C. Rubinstein on behalf of Interested Party The Baupost Group, L.L.C.
jrubinstein@fklaw.com, mclerk@fklaw.com

Nathan Q. Rugg on behalf of Interested Party Adler Tank Rental and Mobile Modular
nathan.rugg@bfkn.com, jean.montgomery@bfkn.com

Thomas B. Rupp on behalf of 3rd Pty Defendant Pacific Gas and Electric Company
trupp@kbkllp.com

Eric E. Sagerman on behalf of Creditor Committee Official Committee of Tort Claimants
esagerman@bakerlaw.com

Robert Sahyan on behalf of Interested Party Columbus Hill Capital Management, L.P.
rsahyan@sheppardmullin.com, JNakaso@sheppardmullin.com

Gregory M. Salvato on behalf of Creditor International Church of the Foursquare Gospel
gsalvato@salvatolawoffices.com, calendar@salvatolawoffices.com

Jonathan C. Sanders on behalf of Creditor Smart Wires Inc.
jsanders@stblaw.com

Nanette D. Sanders on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay
Fire Litigation of October 2017 and the Camp Fire Litigation
nanette@ringstadlaw.com, becky@ringstadlaw.com

Natalie Kathleen Sanders on behalf of Interested Party Black & Veatch Construction, Inc.
natalie.sanders@bakerbotts.com

Lovee Sarenas on behalf of Creditor RE Astoria LLC
Lovee.sarenas@lewisbrisbois.com

Sunny S. Sarkis on behalf of Counter-Defendant JH Kelly, LLC
sunny.sarkis@stoel.com, dawn.forgeur@stoel.com

Patricia Savage on behalf of Creditor Ashley Duitsman
psavesq@gmail.com, jodi.savage@gmail.com

Sblend A. Sblendorio on behalf of Interested Party Wilson Construction Company
sas@hogefenton.com

Francis O. Scarpulla on behalf of Creditor Camp Fire Claimants
fos@scarpullalaw.com, cpc@scarpullalaw.com

Daren M Schlecter on behalf of Creditor Jesus Mendoza
daren@schlecterlaw.com, info@schlecterlaw.com

Bradley R. Schneider on behalf of Debtor PG&E Corporation
bradley.schneider@mto.com

                                                        28
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 31
                                                    of 92
Harvey S. Schochet on behalf of Creditor City of San Jose
Harveyschochet@dwt.com

Nathan A. Schultz on behalf of Creditor MassMutual Life Insurance Company
nschultz@goodwinlaw.com, kjarashow@goodwinlaw.com

Lisa Schweitzer on behalf of Interested Party BlueMountain Capital Management, LLC
lschweitzer@cgsh.com

Eric J. Seiler on behalf of Interested Party The Baupost Group, L.L.C.
eseiler@fklaw.com, mclerk@fklaw.com

David B. Shemano on behalf of Interested Party East Bay Community Energy Authority
dshemano@pwkllp.com

James A. Shepherd on behalf of Creditor W. Bradley Electric, Inc.
jim@jsheplaw.com, shepIGN@gmail.com

Leonard M. Shulman on behalf of Interested Party Cushman & Wakefield, Inc.
lshulman@shbllp.com

Andrew I. Silfen on behalf of Interested Party BOKF, NA
andrew.silfen@arentfox.com

Wayne A. Silver on behalf of Creditor Lewis & Tibbitts, Inc.
w_silver@sbcglobal.net, ws@waynesilverlaw.com

Brandt Silver-Korn on behalf of Creditor Numerous Victims of the Camp Fire
bsilverkorn@edelson.com, docket@edelson.com

Craig S. Simon on behalf of Interested Party American Alternative Insurance Corporation
csimon@bergerkahn.com, aketcher@bergerkahn.com

Gerald Singleton on behalf of Creditor Ad Hoc Committee of Unsecured Tort Claimant Creditors
gerald@slffirm.com, BKECFCANB@SLFfirm.com

Steven J. Skikos on behalf of Creditor Tommy Wehe
sskikos@skikos.com, mmontoya@skikos.com

Michael K. Slattery on behalf of Creditor Ad Hoc California Public Entites Committee
mslattery@lkfirm.com, rramirez@lkfirm.com

Dania Slim on behalf of Creditor BANK OF AMERICA N.A
dania.slim@pillsburylaw.com, melinda.hernandez@pillsburylaw.com

Jennifer N. Slocum on behalf of Creditor Mustang Project Companies
jennifer.slocum@stoel.com, docketclerk@stoel.com

Aaron C. Smith on behalf of Creditor California Insurance Guarantee Association
asmith@lockelord.com, autodocket@lockelord.com

                                                       29
       Case: 19-30088       Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 32
                                                     of 92
Alan D. Smith on behalf of Creditor Puget Sound Energy, Inc.
adsmith@perkinscoie.com, al-smith-9439@ecf.pacerpro.com

Jan D. Sokol on behalf of Creditor Liberty Mutual Insurance Company
jdsokol@lawssl.com, dwright@lawssl.com

Randye B. Soref on behalf of Creditor Dignity Health and its Affiliates
rsoref@polsinelli.com

Joseph Sorkin on behalf of Creditor Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas and
Electric Company
jsorkin@akingump.com, NYMCO@akingump.com

Bennett L. Spiegel on behalf of Creditor McKinsey & Company, Inc. U.S.
blspiegel@jonesday.com

Michael St. James on behalf of Interested Party Garcia and Associates
ecf@stjames-law.com

Diane C. Stanfield on behalf of Creditor Fulcrum Credit Partners LLC
diane.stanfield@alston.com, nelly.villaneda@alston.com

Howard J. Steinberg on behalf of Interested Party HercRentals
steinbergh@gtlaw.com, pearsallt@gtlaw.com

Harriet A. Steiner on behalf of Creditor Valley Clean Energy Alliance
harriet.steiner@bbklaw.com, claudia.peach@bbklaw.com

Lillian G. Stenfeldt on behalf of Creditor Pivot Interiors, Inc.
lillian.stenfeldt@sdma.com, jon.arneson@sedgwicklaw.com

Lillian G. Stenfeldt on behalf of Interested Party certain Retiree Claimants
lillian.stenfeldt@rimonlaw.com, jon.arneson@sedgwicklaw.com

Cheryl L. Stengel on behalf of Creditor US Air Conditioning Distributors
clstengel@outlook.com, stengelcheryl40@gmail.com

David M. Stern on behalf of Interested Party NextEra Energy Inc., et al.
dstern@ktbslaw.com

Geoffrey S. Stewart on behalf of stockholders PG&E Shareholders
gstewart@jonesday.com, mmelvin@jonesday.com

Alan J. Stone on behalf of Creditor Committee Official Committee Of Unsecured Creditors
AStone@milbank.com, DMcCracken@Milbank.com

Jason D. Strabo on behalf of Interested Party Individual Officers Anthony F. Earley, Jr., Geisha J. Williams,
Nickolas Stavropoulos, Julie M. Kane, Christopher P. Johns, Patrick M. Hogan, David Thomason, and Dinyar
Mistry
jstrabo@mwe.com, shill@mwe.com

                                                         30
        Case: 19-30088       Doc# 9540       Filed: 11/17/20       Entered: 11/17/20 08:35:01   Page 33
                                                       of 92
Michael H. Strub on behalf of Interested Party BlueMountain Capital Management, LLC
mstrub@irell.com, mhstrub1@gmail.com

Rebecca Suarez on behalf of Intervenor KES Kingsburg, L.P.
rsuarez@crowell.com

Brad T. Summers on behalf of Creditor Pacific Mobile Structures, Inc.
docketing-pdx@lanepowell.com

Kristine Theodesia Takvoryan on behalf of Creditor SOLON
ktakvoryan@ckrlaw.com

Derrick Talerico on behalf of Creditor Western Electricity Coordinating Council
dtalerico@ztlegal.com, sfritz@ztlegal.com

Kesha Tanabe on behalf of Creditor Cedar Glade LP
kesha@tanabelaw.com

Mary Ellmann Tang on behalf of Creditor Cristina Mendoza
mtang@frenchlyontang.com, mwoodward@frenchlyontang.com

Elizabeth Lee Thompson on behalf of Interested Party The Okonite Company
ethompson@stites.com, docketclerk@stites.com

John C. Thornton on behalf of Creditor Agajanian, Inc.
jct@andrewsthornton.com, aandrews@andrewsthornton.com

Elisa Tolentino on behalf of Creditor City of San Jose
cao.main@sanjoseca.gov

Meagan S. Tom on behalf of Creditor International Brotherhood of Electrical Workers Local Union 1245
Meagan.tom@lockelord.com, autodocket@lockelord.com

Edward J. Tredinnick on behalf of Creditor City and County of San Francisco
etredinnick@greeneradovsky.com

Matthew Jordan Troy on behalf of Creditor United States of America
matthew.troy@usdoj.gov

Rocky C. Tsai on behalf of Interested Party Elliott Management Corporation
rocky.tsai@ropesgray.com, matthew.haut@ropesgray.com

Michael Tye on behalf of Creditor United States of America
Michael.Tye@usdoj.gov

Gary D. Underdahl on behalf of Creditor Sunbelt Rentals, Inc.
gunderdahl@askllp.com, lmiskowiec@askllp.com

Elijah Marcus Underwood on behalf of Creditor Starch Concrete, Inc.
eliunderwood@kroghdecker.com, juliamartell@kroghdecker.com

                                                         31
       Case: 19-30088       Doc# 9540      Filed: 11/17/20      Entered: 11/17/20 08:35:01   Page 34
                                                     of 92
Andrew Van Ornum on behalf of Creditor Bradley Concrete
avanornum@vlmglaw.com, hchea@vlmglaw.com

Shmuel Vasser on behalf of Interested Party State Farm Mutual Automobile Insurance Company
shmuel.vasser@dechert.com, brett.stone@dechert.com

Victor A. Vilaplana on behalf of Creditor Michels Corporation
vavilaplana@foley.com, rhurst@foley.com

Marta Villacorta on behalf of U.S. Trustee Office of the U.S. Trustee / SF
marta.villacorta@usdoj.gov

Carol C. Villegas on behalf of Attorney Public Employees Retirement Association of New Mexico
cvillegas@labaton.com, NDonlon@labaton.com

John A. Vos on behalf of Interested Party John A. Vos
InvalidEMailECFonly@gmail.com, PrivateECFNotice@gmail.com

Bao M. Vu on behalf of Intervenor Capital Dynamics, Inc.
bao.vu@stoel.com, sharon.witkin@stoel.com

Nicholas Wagner on behalf of Creditor Fire Victims
kschemen@wagnerjones.com, bwagner@wagnerjones.com

Jonathan D. Waisnor on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
jwaisnor@willkie.com, mao@willkie.com

Riley C. Walter on behalf of Attorney Aera Energy LLC
ecf@W2LG.com

Phillip K. Wang on behalf of Creditor Pivot Interiors, Inc.
phillip.wang@rimonlaw.com

Samuel M. Ward on behalf of Creditor Board of Education Employees' Pension Fund of Essex County
sward@barrack.com, cfessia@barrack.com

Philip S. Warden on behalf of Creditor Chevron Master Pension Trust
philip.warden@pillsburylaw.com, kathy.stout@pillsburylaw.com

Gregory P. Waters on behalf of Interested Party Kathleen McBride
gwaters@elllaw.com, gregorywatersesq@gmail.com

Guy L. Watts, II on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
gwatts@wattsguerra.com, cwilson@wattsguerra.com

Mikal C. Watts on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
mcwatts@wattsguerra.com, cwilson@wattsguerra.com

Lindsi M. Weber on behalf of Creditor Dignity Health and its Affiliates
                                                        32
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 35
                                                     of 92
lweber@polsinelli.com, yderac@polsinelli.com

Joseph M. Welch on behalf of Creditor Bradley Tanks, Inc.
jwelch@buchalter.com, dcyrankowski@buchalter.com

David Walter Wessel on behalf of Creditor Marina Gelman
DWessel@efronlawfirm.com, hporter@chdlawyers.com

Joseph West on behalf of Creditor International Church of the Foursquare Gospel
westjoseph@earthlink.net, josephw998@gmail.com

Drew M. Widders on behalf of Attorney Molin-Wilcoxen Camp Fire Victims Group
dwidders@wilcoxenlaw.com, nina@wilcoxenlaw.com

Jason P. Williams on behalf of Creditor Clear Blue Insurance Company
maryanne@wplgattorneys.com

Eric R. Wilson on behalf of Creditor Kompogas SLO LLC
kdwbankruptcydepartment@kelleydrye.com, ewilson@kelleydrye.com

Kimberly S. Winick on behalf of Interested Party California Community Choice Association
kwinick@clarktrev.com, knielsen@clarktrev.com

Rebecca J. Winthrop on behalf of Creditor Adventist Health System/West and Feather River Hospital
rebecca.winthrop@nortonrosefulbright.com, diana.cardenas@nortonrosefulbright.com

David Wirt on behalf of Interested Party Deutsche Bank
david.wirt@hklaw.com, denise.harmon@hklaw.com

Ryan A. Witthans on behalf of Creditor Nor-Cal Pipeline Services
rwitthans@fhlawllp.com

Keith H. Wofford on behalf of Interested Party Elliott Management Corporation
keith.wofford@ropesgray.com, nova.alindogan@ropesgray.com

Risa Lynn Wolf-Smith on behalf of Creditor Diablo Winds, LLC
rwolf@hollandhart.com, lmlopezvelasquez@hollandhart.com

Douglas Wolfe on behalf of Creditor ASM Capital X LLC
dwolfe@asmcapital.com

Andrea Wong on behalf of Creditor Pension Benefit Guaranty Corporation
wong.andrea@pbgc.gov, efile@pbgc.gov

Christopher Kwan Shek Wong on behalf of Creditor Genesys Telecommunications Laboratories, Inc.
christopher.wong@arentfox.com

David A. Wood on behalf of Creditor SLF Fire Victim Claimants
dwood@marshackhays.com, lbuchanan@marshackhays.com

Kirsten A. Worley on behalf of Creditor Ballard Marine Construction, Inc.
                                                      33
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01    Page 36
                                                    of 92
kw@wlawcorp.com, admin@wlawcorp.com

Kinga Wright on behalf of Creditor Dashiell Corporation
kinga.wright@lockelord.com, autodocket@lockelord.com

Antonio Yanez, Jr. on behalf of Interested Party Ad Hoc Group of Subrogation Claim Holders
ayanez@willkie.com

Cathy Yanni on behalf of Other Prof. Cathy Yanni
cathy@cathyyanni.com, pstrunk@browngreer.com

Andrew Yaphe on behalf of Creditor Citibank N.A., as Administrative Agent for the Utility Revolving Credit
Facility
andrew.yaphe@davispolk.com, pge.dpw.routing@davispolk.com

Stephanie Yee on behalf of Creditor CSAA Insurance Exchange
syee@janglit.com, klockwood@janglit.com

Tacie H. Yoon on behalf of Interested Party Renaissance Reinsurance Ltd.
tyoon@crowell.com

Bennett G. Young on behalf of Creditor Mizuho Bank, Ltd.
byoung@jmbm.com, jb8@jmbm.com

Christopher L. Young on behalf of Interested Party Winding Creek Solar LLC
cyoung@cairncross.com, nspringstroh@cairncross.com

Nicole M. Zeiss on behalf of Interested Party Public Employees Retirement Association of New Mexico
nzeiss@labaton.com

Paul H. Zumbro on behalf of Debtor PG&E Corporation
mao@cravath.com

Brittany Zummer on behalf of Creditor Mirna Trettevik
bzummer@theadlerfirm.com, nfournier@theadlerfirm.com

Dario de Ghetaldi on behalf of Creditor Fire Victims
deg@coreylaw.com, lf@coreylaw.com

19-30088 Notice will not be electronically mailed to:

APTIM
,

William B. Abrams
1519 Branch Owl Pl.
Santa Rosa, CA 95409

Carolyn Acosta
11163 W. Carriage Hill Ct.
Nampa, ID 83686
                                                        34
       Case: 19-30088        Doc# 9540    Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 37
                                                    of 92
William L. Adams on behalf of Interested Party Cazadero Community Services District
Merrill, Arnone & Jones, LLP
3554 Round Barn Blvd., #303
Santa Rosa, CA 95403

Max Africk on behalf of Debtor Pacific Gas and Electric Company
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Arocles Aguilar on behalf of Creditor California Public Utilities Commision
California Public Utilities Commission
505 Van Ness Ave.
San Francisco, CA 94102

Robert Albery
Associate General Counsel
Jacobs Engineering
9191 South Jamaica St.
Englewood, CO 80112

Mary E. Alexander on behalf of Interested Party Plaintiffs Executive Committee
Mary Alexander & Associates, P.C.
44 Montgomery St., #1303
San Francisco, CA 94104

Mark A. Angelov on behalf of Interested Party BOKF, NA
Arent Fox LLP
1301 Avenue of the Americas, 42nd Fl.
New York, NY 10019

Yelena Archiyan on behalf of Creditor Transwestern Pipeline Company, LLC
Akerman LLP
2001 Ross Ave., #3600
Dallas, TX 75201

Paul S. Aronzon on behalf of Creditor Committee Official Committee Of Unsecured Creditors
Milbank LLP
2029 Century Park East, 33rd Fl.
Los Angeles, CA 90067

Paul S. Aronzon on behalf of Interested Party Official Committee Of Unsecured Creditors
Milbank LLP
2029 Century Park East, 33rd Fl
Los Angeles, CA 90067

Avenue Strategic Opportunities Fund, LP
Attn: David Leinwand
11 West 42nd Street 9th Floor
New York, NY 10036
                                                      35
       Case: 19-30088       Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01     Page 38
                                                    of 92
BG Subrogation Partners I-A, L.L.C.
The Baupost Group, L.L.C.
10 St. James Avenue
17th Floor
Attn: Frederick H. Fogel
Boston, MA 02116

Khaldoun A. Baghdadi on behalf of Interested Party Individual Plaintiffs Executive Committee Appointed by
the California Superior Court in the North Bay Fire Cases, Judicial Council Coordination Proceeding Number
4955, Pursuant to the terms of the
Walkup, Melodia, Kelly and Schoenberger
650 California St. 26th Fl.
San Francisco, CA 94108

Todd M. Bailey on behalf of Interested Party California Franchise Tax Board
California Franchise Tax Board
P.O.Box 1720, M.S. A-260
Rancho Cordova, CA 95741-1720

Rafey S. Balabanian on behalf of Creditor Numerous Victims of the Camp Fire
Edelson PC
123 Townsend St., #100
San Francisco, CA 94107

Mark I. Bane on behalf of Interested Party The Baupost Group, L.L.C.
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704

Daniel E. Barenbaum on behalf of Interested Party Oklahoma Firefighters Pension and Retirement System
Berman Tabacco
44 Montgomery St., #650
San Francisco, CA 94104

Michael J. Barrie on behalf of Creditor ACRT, Inc.
Benesch, Friedlander, Coplan et LLP
222 Delaware Ave., #801
Wilmington, DE 19801

Bryan E. Bates on behalf of Creditor Southwire Company, LLC
Parker, Hudson, Rainer & Dobbs, LLP
303 Peachtree Street, Suite 3600
Atlanta, GA 30308

Robert Bean BSN, PHN, RN
5049 Russell Drive
Paradise, CA 95969

Xavier Becerra on behalf of Interested Party California Department of Toxic Substances Control
Office of the Attorney General
                                                     36
       Case: 19-30088      Doc# 9540      Filed: 11/17/20   Entered: 11/17/20 08:35:01      Page 39
                                                    of 92
1515 Clay St., 20th Fl.
P.O. Box 70550
Oakland, CA 94612-0550

Carolynn K. Beck on behalf of Plaintiff Chico Rent-A-Fence
Pierce Bainbridge Beck Price & Hecht LLP
355 South Grand Ave., 4400
Los Angeles, CA 90071

Christopher R. Belmonte on behalf of Interested Party International Business Machines Corp.
Duane Morris LLP
230 Park Ave., #1130
New York, NY 10169

Sandra Berger
230 East 15th St. #5D
New York, NY 10003

Steven M. Berki on behalf of Creditor Fire Victims
Corey, Luzaich, De Ghetaldi & Riddle LLP
700 El Camino Real
P.O. Box 669
Millbrae, CA 94030-0669

Berman and Todderud LLP
,

Joshua B. Bevitz on behalf of Creditor Exponent, Inc.
Newmeyer & Dillion LLP
1333 N. California Blvd. #600
Walnut Creek, CA 94596

Martin J. Bienenstock on behalf of Interested Party Ad Hoc Group of Institutional Bondholders of Pacific Gas
and Electric Co.
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036

Blackwell Partner LLC Series A
,

Philip Blanchard, Jr. on behalf of Creditor ARB, Inc.
Rutan & Tucker, LLP
611 Anton Blvd., #1400
Costa Mesa, CA 92626-1931

Todd Blischke on behalf of Creditor Ballard Marine Construction, Inc.
Williams Kastner
601 Union St., #4100
Seattle, WA 98101

                                                        37
       Case: 19-30088       Doc# 9540      Filed: 11/17/20   Entered: 11/17/20 08:35:01       Page 40
                                                     of 92
Abigail D. Blodgett on behalf of Interested Party Individual Plaintiffs Executive Committee Appointed by the
California Superior Court in the North Bay Fire Cases, Judicial Council Coordination Proceeding Number 4955,
Pursuant to the terms of the
Cochett, Pitre & McCarthy, LLP
San Francisco Airport Office Center
840 Malcolm Rd., Suite 200
Burlingame, CA 94010

Kimberly Blowney
36816 Hilview Road
Hinkley, CA 92347

Carolyn Bolin
36310 Lenwood Road
Hinkley, CA 92347

William Bolin
36310 Lenwood Road
Hinkley, CA 92347

Boothbay Absolute Return Strategies, LP
,

Pamela A. Bosswick on behalf of Interested Party International Business Machines Corp.
Duane Morris LLP
230 Park Ave., #1130
New York, NY 10169

Kevin Bostel on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

David H. Botter on behalf of Creditor Ad Hoc Committee of Senior Unsecured Creditors of Pacific Gas and
Electric Company
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036

Francis A. Bottini, Jr. on behalf of Interested Party Rick Bowlinger
Bottini & Bottini, Inc.
7817 Ivanhoe Ave. #102
La Jolla, CA 92037

Bradford Capital Management, LLC
1051 Bloomfield Avenue, Suite 10
Clifton, NJ 07012

Thomas J. Brandi on behalf of Creditor Debra Grassgreen
Law Offices of Thomas J. Brandi
345 Pine St. 3rd Fl
                                                       38
       Case: 19-30088       Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 41
                                                     of 92
San Francisco, CA 94104

Alan R. Brayton on behalf of Interested Party Everett Waining, Jr.
Law Offices of Brayton and Purcell
222 Rush Landing Rd.
Novato, CA 94945

Allan S. Brilliant on behalf of Interested Party State Farm Mutual Automobile Insurance Company
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036

Lynette Brown
P.O. Box 344
Hinkley, CA 92347

Matthew C. Brown on behalf of Interested Party San Diego Gas & Electric Company
White & Case LLP
Southeast Financial Center
200 South Biscayne Boulevard, Suite 4900
Miami, FL 33131-2352

Ronald Brown
42750 Orchard Rd.
Hinkley, CA 92347

Sandra L. Brown
P.O. Box 192
Hinkley, CA 92347

Beth M. Brownstein on behalf of Interested Party BOKF, NA
Arent Fox LLP
1301 Avenue of the Americas, 42nd Fl.
New York, NY 10019

Bob B. Bruner on behalf of Creditor MRC Global (US) Inc.
Norton Rose Fulbright US LLP
1301 McKinney #5100
Houston, TX 77010-3095

Robert Bryson on behalf of Interested Party Individual Plaintiffs Executive Committee Appointed by the
California Superior Court in the North Bay Fire Cases, Judicial Council Coordination Proceeding Number 4955,
Pursuant to the terms of the
Robins Cloud LLP
808 Wilshire Boulevard, #450
Santa Monica, CA 90401

Frank Busch on behalf of Interested Party Public Employees Retirement Association of New Mexico
Wagstaffe, Von Loewenfeldt, Busch &
Radwick , LLP
100 Pine St., #725
                                                       39
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 42
                                                    of 92
San Francisco, CA 94111

Michael G. Busenkell on behalf of Interested Party Itron, Inc.
Morris, Nichols, Arsht and Tunnell
1201 N Market St.
P.O. Box 1347
Wilmington, DE 19899-1347

CENTURYLINK COMMUNICATIONS LLC
,

CHYF, Ltd
427 Bedford Rd
#230
Pleasantville, NY 10570

JOHN C COX on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
70 Stony Point Road, Ste A
Santa Rosa, CA 95401

Sam V Cabrera
P.O. Box HD
Barstow, CA 92312

California Power Exchange Corporation
,

California State Teachers Retirement System
,

William C. Callaham on behalf of Creditor Molin-Wilcoxen Camp Fire Victims Group
Wilcoxen Callaham, LLP
2114 K St.
Sacramento, CA 95816

Timothy G. Cameron on behalf of Debtor PG&E Corporation
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 8th Ave.
New York, NY 10019

Kevin M. Capuzzi on behalf of Creditor ACRT, Inc.
Benesch, Friedlander, Coplan et LLP
222 Delaware Ave., #801
Wilmington, DE 19801

Eric and Julie Carlson
P.O. Box 407
Calistoga, CA 94515

                                                       40
       Case: 19-30088       Doc# 9540      Filed: 11/17/20       Entered: 11/17/20 08:35:01   Page 43
                                                     of 92
James Carr on behalf of Creditor Tata Consultancy Services
Kelley Drye & Warren LLP
101 Park Ave.
New York, NY 10078

Augustin Carrera
866 Gina Ct.
Upland, CA 91784

Maritza Carrera
866 Gina Ct.
Upland, CA 91784

David S. Casey on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
Casey Gerry Schenk Francavilla Blatt &
Penfield, LLP
110 Laurel St.
San Diego, CA 92101

Eric S. Casher on behalf of Creditor City of Hercules
Meyers, Nave, Riback, Silver & Wilson
1999 Harrison St., 9th Fl.
Oakland, CA 94612

Amy Caton on behalf of Interested Party PG&E Holdco Group
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036

Certex USA, Inc.
c/o VonWin Capital Management, LP
261 Fifth Avenue
22nd Floor
New York, NY 10016

Patricia I. Chen on behalf of Interested Party The Baupost Group, L.L.C.
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600

Cherokee Debt Acquisition, LLC
Attn: Vladimir Jelisavcic
1325 Avenue of Americas, 28th Fl.
New York, NY 10019

Donald Chewning
463 Wooster Ave Apt D12
San Jose, CA 95116

                                                        41
       Case: 19-30088       Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 44
                                                    of 92
Tamara Lee Childs
1415 N. Local 302 Rd.
Palmer, AK 99645

Michelle Choi on behalf of Creditor Ad Hoc Committee of Holders of Trade Claims
Gibson, Dunn & Crutcher LLP
333 South Grand Ave.
Los Angeles, CA 90071

Earl Christiani
,

Ruth Christiani
,

Joel A Christison
P.O. Box 9048
Alta Loma, CA 91701

Steve Christopher
P.O. Box 281
Altaville, CA 95221

Patricia A. Cirucci on behalf of Interested Party Southern California Edison
Southern California Edison Company
2244 Walnut Grove Ave., 3rd Fl.
Rosemead, CA 91770

CitiGroup Financial Products Inc.
388 Greenwich Street
Trading Tower 6th Floo
New York, NY 10013

Clarence Dyer & Cohen LLP
899 Ellis St.
San Francisco, CA 94109

Brian M. Clarke on behalf of Interested Party Columbus Hill Capital Management, L.P.
Hunton Andrews Kurth LLP
200 Park Ave.
New York, NY 10166

Patrick B. Clayton on behalf of Creditor GER Hospitality, LLC
Law Offices of Francis O. Scarpulla
456 Montgomery St. 17th Fl.
San Francisco, CA 94104

Owen Clements on behalf of Creditor City and County of San Francisco
San Francisco City Attorneys Office
1390 Market Street, 7th Floor
San Francisco, CA 94102
                                                       42
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 45
                                                     of 92
Alicia Clough on behalf of Interested Party California Power Exchange Corporation
Loeb & Loeb LLP
10100 Santa Monica Blvd. #2200
Los Angeles, CA 90067

Cohanzick Management LLC
427 Bedford Rd
#230
Pleasantville, NY 10570

Marc Cohen on behalf of Interested Party California Power Exchange Corporation
Loeb & Loeb LLP
10100 Santa Monica Blvd. #2200
Los Angeles, CA 90067

Marc S. Cohen on behalf of Interested Party California Power Exchange Corporation
Loeb & Loeb LLP
10100 Santa Monica Blvd., #2200
Los Angeles, CA 90067

Kathryn A. Coleman on behalf of Creditor Hyundai Corporation USA
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, NY 10004

Kevin M. Coles on behalf of Creditor Liberty Mutual Insurance Company
Stewart Sokol and Larkin LLC
2300 SW 1st Ave. #200
Portland, OR 97201

Contrarian Funds, LLC
411 West Putnam Ave., Ste. 425
Greenwich, CT 06830

Cliff Cooper
305 Fruitvale Rd.
Vacaville, CA 95688

Dustin C. Cooper on behalf of Creditor Fire Victims
Minasian, Meith, Soares,
Sexton & Cooper, LLP
1681 Bird St.
P.O. Box 1679
Oroville, CA 95965

Alison E. Cordova on behalf of Interested Party Individual Plaintiffs Executive Committee Appointed by the
California Superior Court in the North Bay Fire Cases, Judicial Council Coordination Proceeding Number 4955,
Pursuant to the terms of the
Cochett, Pitre & McCarthy, LLP
San Francisco Airport Office Center
                                                      43
       Case: 19-30088      Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01     Page 46
                                                   of 92
840 Malcolm Rd., Suite 200
Burlingame, CA 94010

Corre Horizon Fund, LP
12 East 49th Street, Suite 4003
New York, NY 10017

Corre Opportunities II Master Fund, LP
12 East 49th Street, Suite 4003
New York, NY 10017

Corre Opportunities Qualified Master Fund, LP
12 East 49th Street, Suite 4003
New York, NY 10017

Joseph Corrigan on behalf of Creditor Iron Mountain Information Management, LLC
One Federal Street
Boston, MA 02110

Clell Courtney
25595 Ash Rd.
Barstow, CA 92311

Hennie Courtney
25595 Ash Rd.
Barstow, CA 92311

Covington and Burling LLP
,

Cowen Special Investments LLC
599 Lexington Avenue, 21st Floor
New York, NY 10022

Creditor Liquidity LLC
3536 Los Pinos Drive
Santa Barbara, CA 93105

Adam Cronin
101 Hannaford Ct.
Folsom, CA 95630

Leo T. Crowley on behalf of Creditor BANK OF AMERICA N.A
Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, NY 10036

Ivo G. Daniele on behalf of Creditor ERM-West, Inc.
Newmeyer & Dillion LLP
1333 N. California Blvd., #600
Walnut Creek, CA 94596
                                                      44
       Case: 19-30088       Doc# 9540    Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 47
                                                   of 92
Michael S. Danko on behalf of Creditor Fire Victims
O'Reilly, Collins and Danko
2500 Sand Hill Rd. #201
Menlo Park, CA 94025

Lisa Decottignies
c/o Richard H. Levin
Levin Law Group PLC
2615 Forest Avenue, Suite 120
Chico, CA 95928

Terry Decottignies
c/o Richard H. Levin
2615 Forest Avenue, Suite 120
Chico, CA 95928

Gene Descalzi
,

Laurie A. Deuschel
5120 2nd St.
Rocklin, CA 95677

Shounak S. Dharap
The Arns Law Firm
515 Folsom St
San Francisco, CA 94105

Navi Dhillon on behalf of Interested Party NRG Energy Inc., Clearway Energy, Inc., and Clearway Energy
Group LLC
Baker Botts L.L.P.
101 California St., #3600
San Francisco, CA 94111

Diameter Master Fund LP
,

Scott W. Ditfurth on behalf of Plaintiff City of Lafayette
BEST BEST & KRIEGER LLP
3390 University Ave., 5th Fl.
P.O. Box 1028
Riverside, CA 92502

Ira S. Dizengoff on behalf of Creditor Ad Hoc Committee of Senior Unsecured Creditors of Pacific Gas and
Electric Company
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036

Caroline R. Djang on behalf of Plaintiff City of Lafayette
                                                        45
       Case: 19-30088       Doc# 9540       Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 48
                                                      of 92
BEST BEST & KRIEGER LLP
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612

Neal P. Donnelly on behalf of Creditor California Public Utilities Commision
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, NY 10019

Ginn M. Doose
c/o P.O. 2310
Clearlake, CA 95422

William J. Dorsey on behalf of Interested Party Lazard Freres & Co. LLC
Katten Muchin Rosenman LLP
525 West Monroe St.
Chicago, IL 60661-3693

Cloudell Douglas
,

Cindy Sue Downing
P.O. Box 376
Hinkley, CA 92347

Thomas A. Dubbs on behalf of Interested Party Public Employees Retirement Association of New Mexico
Labaton Sucharow LLP
140 Broadway
New York, NY 10005

Andrew Dykens on behalf of Interested Party BOKF, NA
Arent Fox LLP
1301 Avenue of the Americas, 42nd Fl.
New York, NY 10019

James M. Eaneman, Sr.
11672 East Arabian Park Dr.
Scottsdale, AZ 85259

Joseph M. Earley, III on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay
Fire Litigation of October 2017 and the Camp Fire Litigation
Law Offices of Joseph M. Earley III
2561 California Park Dr., #100
Chico, CA 95928

Employees Retirement System of City of St Louis
,

Empyrean Capital Overseas Master Fund, Ltd.
,

                                                      46
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01       Page 49
                                                    of 92
Epiq Corporate Restructuring, LLC
Attn: PG&E UCC and PG&E TCC
777 Third Ave., 12th Floor
New York, NY 10017

Sander L. Esserman on behalf of Interested Party Public Entities Impacted by the Wildfires
Stutzman, Bromberg, Esserman & Plifka
2323 Bryan St. #2200
Dallas, TX 75201-2689

Gary J. Estenson
,

Fair Harbor Capital, LLC
PO Box 237037
New York, NY 10023

Darwin E. Farrar on behalf of Interested Party The Public Advocates Office at the California Public Utilities
The Public Advocates Office
California Public Utilities Commission
505 Van Ness Avenue
San Francisco, CA 94102

Shadi Farzan on behalf of Interested Party PG&E Holdco Group
Sheppard, Mullin, Richter & Hampton LLP
Four Embarcadero Center, 17th Fl.
San Francisco, CA 94111-4109

Benjamin D. Feder on behalf of Creditor Kompogas SLO LLC
Kelley Drye & Warren LLP
101 Park Ave.
New York, NY 10078

Michael S. Feinberg on behalf of Interested Party Barbara Suzanne Barling
Michael S. Feinberg, APLC
41911 Fifth St., #300
Temecula, CA 92590

Debra Felder on behalf of Interested Party Arlington Wind Power Project LLC
Orrick, Herrington & Sutcliffe LLP
1152 15th St., NW
Washington, DC 20005

Steven H. Felderstein on behalf of Interested Party California Department of Toxic Substances Control
Felderstein Fitzgerald Willoughby et al
500 Capitol Mall #2250
Sacramento, CA 95814

Jamie J. Fell on behalf of Interested Party Board of PG&E Corporation
Simpson, Thacher & Bartlett LLP
425 Lexington Ave.
                                                       47
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01        Page 50
                                                     of 92
New York, NY 10017

Maximilian A. Ferullo on behalf of Interested Party California Self-Insurers' Security Fund
Nixon Peabody LLP
55 West 46th St.
New York, NY 10036

Financial Recovery Technologies
,

Tom Findley
36816 Hilview Road
Hinkley, CA 92347

Michael A. Firestein on behalf of Interested Party Ad Hoc Group of Institutional Par Bondholders of Pacific
Gas and Electric Co.
Proskauer Rose LLP
29 Century Park East, #2400
Los Angeles, CA 90067

John Fiske on behalf of Interested Party Public Entities Impacted by the Wildfires
Baron & Budd P.C.
3102 Oak Lawn Avenue #1100
Dallas, TX 75219

Kelly A. Fitch
,

Jeffrey S. Flashman on behalf of Creditor AA/ Acme Locksmiths, Inc.
McGuinness & Associates
3858 Carson St., #301
Torrance, CA 90503

Theresa A. Foudy on behalf of Interested Party Lazard Freres & Co. LLC
Katten Muchin Rosenman LLP
575 Madison Ave.
New York, NY 10022-2585

Manuel Salvador Franco
c/o 3147 Michigan Ave.
Stockton, CA 95204

Aquilla Frederick
20455 Halstead Road
Hinkley, CA 92347

Aquilla Fredrick
20455 Halstead Road
Hinkley, CA 92347

Loren Freeman
                                                       48
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 51
                                                     of 92
,

Leslie A. Freiman, Esq. on behalf of Interested Party EDP Renewables North America LLC
c/o EDP Renewables North America LLC
808 Travis, #700
Houston, TX 77002

Jared R. Friedmann on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153

Debra J. Frost
432 W Shaw Rd.
Elizabeth, IL 61028

Vinton Frost
391 Ellis St.
San Francisco, CA 94102

Steven Fruchter on behalf of Interested Party AT&T Corp.
Arnold & Porter Kaye Scholer LLP
250 W 55th St.
New York, NY 10019

Richard-Reyes Gallegos
c/o 4719 Quail Lakes Dr., Suite G
PMB 166
Stockton, CA 95207

Victorian Gann
,

Gwen Gardner
,

Matthew G. Garofalo on behalf of Creditor JPMorgan Chase Bank, N.A., as DIP Administrative Agent
Stroock & Stroock & Lavan LLP
180 Maiden Ln.
New York, NY 10038-4982

Martin Garza
P.O. Box 344
Hinkley, CA 92347

Andriana Georgallas on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Eric Gibbs on behalf of Creditor Fire Victims
                                                     49
       Case: 19-30088      Doc# 9540      Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 52
                                                    of 92
Gibbs Law Group
505 14th St., #1110
Oakland, CA 94612

Erez E. Gilad on behalf of Creditor JPMorgan Chase Bank, N.A., as DIP Administrative Agent
Stroock & Stroock & Lavan LLP
180 Maiden Ln.
New York, NY 10038-4982

Jerry Gladstone
364 Singing Brook Circle
Santa Rosa, CA 95409

Amanda C. Glaubach on behalf of Interested Party Compass Lexecon, LLC
Togut, Segal & Segal LLP
One Penn Plaza, #3335
New York, NY 10119

Leah S. Goldberg on behalf of Interested Party East Bay Community Energy Authority
General Counsel
1111 Broadway, 3rd Flr.
Oakland, CA 94607

Leonard P. Goldberger on behalf of Interested Party Allianz Global Corporate & Specialty
Stevens & Lee, P.C.
620 Freedom Business Center, #200
King of Prussia, PA 19406

Richard A. Golden
9437 Wooded Glen Ave.
Burke, VA 22015

Stephanie L. Golden
9437 Wooded Glen Ave.
Burke, VA 22015

Nicholas Goldin on behalf of Interested Party Board of PG&E Corporation
Simpson, Thacher & Bartlett LLP
425 Lexington Ave.
New York, NY 10017

Ronald L.M. Goldman on behalf of Creditor Majesti Mai Bagorio, etc.
Baum Hedlund Artistei & Goldman, PC
10940 Wilshire Blvd., 17th Fl.
Los Angeles, CA 90024

Stuart J. Goldring on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153

                                                     50
       Case: 19-30088      Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01       Page 53
                                                   of 92
Lorraine F. Gonsalves
5747 21st Ave.
Sacramento, CA 95820

Douglas R. Gooding on behalf of Creditor Liberty Mutual Insurance Company
Choate, Hall and Stewart LLP
Two International Pl.
Boston, MA 02110

Matthew Goren on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Richard L. Gowins
P.O. Box 1715
Paradise, CA 95967

Graticule Asia Macro Advisors
,

Timothy Graulich on behalf of Creditor Citibank N.A., as Administrative Agent for the Utility Revolving Credit
Facility
Davis Polk and Wardwell LLP
450 Lexington Ave.
New York, NY 10017

William R. Greendyke on behalf of Creditor Berry Petroleum Company, LLC
Norton Rose Fulbright US LLP
1301 McKinney #5100
Houston, TX 77010-3095

Robert Grimm
4344 Combs Canyon Rd.
Carson City, NV 89703

Mark S. Grotefeld on behalf of Interested Party Nationwide Entities
Grotefeld Hoffmann
700 Larkspur Landing Circle, #280
Larkspur, CA 94939

James W. Grudus on behalf of Interested Party AT&T Corp.
One AT&T Way, Rm 3A115
Bedminster, NJ 07921

P. Camille Guerra on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay
Fire Litigation of October 2017 and the Camp Fire Litigation
Casey Gerry Schenk Francavilla Blatt &
Penfield, LLP
110 Laurel St.
San Diego, CA 92101
                                                      51
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 54
                                                    of 92
David Matthew Guess on behalf of Creditor Centerbridge Partners, L.P.
Klee, Tuchin, Bogdanoff and Stern
1999 Avenue of the Stars 39th Floor
Los Angeles, CA 90067

Gokalp Y. Gurer on behalf of Creditor City of Oroville
Angelo Kilday & Kilduff
601 University Avenue #150
Sacramento, CA 95825

Marion T. Hack on behalf of 3rd Party Plaintiff AECOM Technical Services, Inc.
Pepper Hamilton LLP
350 S. Grand Ave.
Two California Plaza, #3400
Los Angeles, CA 90071-3427

Marion T. Hack on behalf of Defendant AECOM Technical Services, Inc.
Pepper Hamilton LLP
350 South Grand Ave.
Two California Plaza, #3400
Los Angeles, CA 90071-3427

Gary and Jeanne Hagerman
,

Hain Capital Group, LLC
301 Route 17
6th Floor
Rutherford, NJ 07070

Marcus T. Hall on behalf of Creditor Southern Power Company
Troutman Sanders LLP
3 Embarcadero Center, #800
San Francisco, CA 94111

Jeremiah F. Hallisey on behalf of Creditor Anita Freeman
Hallisey and Johnson
465 California St., #405
San Francisco, CA 94104

Daniel E. Halloran
17582 Chaparral Drive
Penn Valley, CA 95946

Gary Halstead
20455 Halstead Road
Hinkley, CA 92347

Norman Halstead
20455 Halstead Road
                                                         52
       Case: 19-30088      Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 55
                                                    of 92
Hinkley, CA 92347

Christopher J. Harney on behalf of Creditor Turner Construction Company
Seyfarth Shaw LLP
560 Mission St., #3100
San Francisco, CA 94105

Christopher Harris on behalf of Interested Party Crockett Cogeneration
Latham & Watkins LLP
885 Third Ave.
New York, NY 10022

Theodore J. Hartl on behalf of Creditor Campos EPC, LLC
Ballard Spahr LLP
1225 17th St., #2300
Denver, CO 80202

Keith Hawes
P.O. Box 376
Hinkley, CA 92347

William J. Healy on behalf of Creditor Samuel Engineering, Inc.
Law Office of William J. Healy
748 Holbrook Pl
Sunnyvale, CA 94087

David A. Herman on behalf of Debtor PG&E Corporation
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019

Brian S. Hermann on behalf of Creditor California Public Utilities Commision
Law Offices of Brian S. Hermann
1285 Avenue of the Americas
New York, NY 10019-6064

Rosalba Hernandez
18284 Pacific St.
Hesperia, CA 92345

High Five Capital LLC
15 E 67th Street, 6th Floor
New York, NY 10065

Lisa Hill
P.O. Box 3381
Chico, CA 95927

Matthew L. Hinker on behalf of Interested Party Governor Gavin Newsom
O'Melveny & Myers LLP
7 Times Square
                                                      53
       Case: 19-30088         Doc# 9540   Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 56
                                                    of 92
New York, NY 10036

Miriam E. Hiser on behalf of Creditor Imerys Filtration Minerals, Inc., f/k/a Imerys Minerals California, Inc.
Law Offices of Miriam E. Hiser
550 Montgomery St. #650
San Francisco, CA 94111

Allen Ho on behalf of Plaintiff City of Lafayette
BEST BEST & KRIEGER LLP
3390 University Ave., 5th Fl.
P.O. Box 1028
Riverside, CA 92502

George Hofmann on behalf of Creditor Western Electricity Coordinating Council
Cohne Kinghorn, P.C.
111 East Broadway 11th Fl.
Salt Lake City, UT 84111

Shirley Holcroft
P.O. Box HD
Barstow, CA 92312

Wendy Hopkins
2733 16th st.
Sacramento, CA 95818

Monique B. Howery on behalf of Creditor Lodi Gas Storage, L.L.P.
Reed Smith LLP
10 S. Wacker Dr., 40th Flr.
Chicago, IL 60606

Dylan Hughes on behalf of Creditor Fire Victims
Gibbs Law Group
505 14th St., #1110
Oakland, CA 94612

Hunton Andrews Kurth LLP
,

Hypower, Inc.
2229 Harbor Bay Parkway
Alameda, CA 94502

Internal Revenue Service
Insolvency Section
Attn C. Tang, Mail Stop 5420
55 S. Market St.
San Jose, CA 95113

Ithaca Homes, LLC
c/o Richard H. Levin
                                                       54
       Case: 19-30088       Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01       Page 57
                                                     of 92
Levin Law Group PLC
2615 Forest Avenue, Suite 120
Chico, CA 95928

Peter A. Ivanick on behalf of Creditor McKinsey & Company, Inc. U.S.
Hogan Lovells US LLP
875 Third
San Francisco, CA 94111

JPMORGAN CHASE BANK, N.A.
,

JPMorgan Chase Bank, N.A.
,

James W Kujawski Revocable Trust
,

Alan J. Jang on behalf of Interested Party Nationwide Entities
Jang & Associates, LLP
1766 Lacassie Ave., #200
Walnut Creek, CA 94596

Darlene Herring Jenkins
P.O. Box 376
Hinkley, CA 92347

Scott E. Jenny on behalf of Interested Party Adam J. McNulty
Jenny & Jenny, LLP
736 Ferry St.
Martinez, CA 94553

Shelby A. Jordan on behalf of Creditor A&J Electric Cable Corporation
Jordan, Holzer & Ortiz, PC
500 N. Shoreline #900
Corpus Christi, TX 78401

Michael Jurkovic
P.O. Box 3179
San Ramon, CA 94583

Steven S. Kane on behalf of Creditor Karen Gowins
The Kane Law Firm
402 W. Broadway, # 2500
San Diego, CA 92101

Andrew Paul Kangas
15 Boardman Pl. 2nd Fl.
San Francisco, CA 94103

Stephen Karotkin on behalf of Debtor PG&E Corporation
                                                       55
       Case: 19-30088       Doc# 9540      Filed: 11/17/20       Entered: 11/17/20 08:35:01   Page 58
                                                     of 92
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Thomas G. Kelch on behalf of Creditor County of San Luis Obispo
Lamb & Kawakami LLP
333 South Grand Ave., #4200
Los Angeles, CA 90071

Daniel James Kelly
2958 Syracuse St., #314
Denver, CO 80238

Michael A. Kelly on behalf of Interested Party Individual Plaintiffs Executive Committee Appointed by the
California Superior Court in the North Bay Fire Cases, Judicial Council Coordination Proceeding Number 4955,
Pursuant to the terms of the
Walkup, Melodia, Kelly and Schoenberger
650 California St. 26th Fl.
San Francisco, CA 94108

Mimi Kennedy
6535 Langdon Ave.
Van Nuys, CA 91406

Kern County Taxpayers Association
1401 19th St., #200
Bakersfield, CA 93301

Justin A. Kesselman on behalf of Interested Party BOKF, NA
Arent Fox LLP
800 Boylston St., 32nd Fl.
Boston, MA 02199

Aurang Zaib Khan
1969 East Cooley Ave
San Bernardino, CA 92408

Yvonne Kirkpatrick
23394 Alcudia Road
Hinkley, CA 92347

Kenneth N. Klee on behalf of Interested Party NextEra Energy Inc., et al.
Klee, Tuchin, Bogdanoff and Stern
1999 Avenue of the Stars, 39th Fl.
Los Angeles, CA 90067

Banjamin M. Kleinman on behalf of Creditor Oldcastle Infrastructure, Inc. f/k/a Oldcastle Precast, Inc. and
affiliates
Kilpatrick Townsend & Stockton LLP
Two Embarcadero Center, Suite 1900
San Francisco, CA 94111
                                                       56
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01       Page 59
                                                     of 92
Marilyn S. Klinger on behalf of Creditor XL Specialty Insurance Company
SMTD Law LLP
355 S. Grand Ave., #2450
Los Angeles, CA 90071

Karl Knight
1339 Pearl St., #201
Napa, CA 94558

Kevin Kramer on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Andreas Krebs
San Francisco, CA

David H. Kwasniewski on behalf of Creditor Ad Hoc Committee of Senior Unsecured Noteholders of Pacific
Gas and Electric Company
BraunHagey & Borden LLP
351 California St., 10th Fl.
San Francisco, CA 94104

Robert J. Labate on behalf of Creditor DEUTSCHE BANK NATIONAL TRUST COMPANY
Holland & Knight LLP
50 California St., #2800
San Francisco, CA 94111

Kathy Labriola
1307 University Ave.
Berkeley, CA 94702

Daniel Laguardia on behalf of Interested Party Agua Caliente Solar, LLC
Shearman & Sterling LLP
535 Mission St., 25th Fl.
San Francisco, CA 94105

Kevin J. Lamb on behalf of Creditor County of San Luis Obispo
Lamb & Kawakami LLP
333 South Grand Ave., #4200
Los Angeles, CA 90071

Donald A. Larkin on behalf of Interested Party City of Morgan Hill
City of Morgan Hill
17575 Peak Ave.
Morgan Hill, CA 96037-4128

Latham & Watkins LLP
355 South Grand Ave., Ste. 100
Los Angeles, CA 90071
                                                      57
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 60
                                                    of 92
Thomas E. Lauria on behalf of Interested Party San Diego Gas & Electric Company
White & Case LLP
Southeast Financial Center
200 South Biscayne Boulevard, Suite 4900
Miami, FL 33131-2352

Lazard Freres & Co.
Lazard Freres & Co. LLC
30 Rockefeller Plaza, 48th Fl.
New York, NY 10020

Donna Learmont
37241 Sycamore Street
Hiinkley, CA 92347

John Lemon on behalf of Creditor Ad Hoc Committee of Unsecured Tort Claimant Creditors
Singleton Law Firm, APC
450 A St., 5th Fl.
San Diego, CA 92101

Richard Levin on behalf of Creditor Oliver Sir Living Trust
Levin Law Group PLC
2615 Forest Avenue, Suite 120
Chico, CA 95928

Richard H. Levin on behalf of Creditor Cutting Edge Orthopedics, LLC
Levin Law Group, PLC
2615 Forest Ave., #120
Chico, CA 95928

Andrew Levine on behalf of Creditor Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas and
Electric Company
BraunHagey & Borden LLP
351 California St., 10th Fl.
San Francisco, CA 94104

Howard M. Levine on behalf of Interested Party Wilson Construction Company
Law Offices of Sussman and Shank
1000 SW Broadway #1400
Portland, OR 97205

Kim Martin Lewis on behalf of Interested Party G4S Secure Integration LLC
Law Offices of Dinsmore and Shohl
1900 Chemed Center
255 E 5th St.
Cincinnati, OH 45202

Jessica Liou on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
                                                      58
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 61
                                                    of 92
New York, NY 10153

Todd Logan on behalf of Creditor Numerous Victims of the Camp Fire
Edelson PC
123 Townsend St., #100
San Francisco, CA 94107

Brian Lohan on behalf of Interested Party AT&T Corp.
Arnold & Porter Kaye Scholer LLP
250 W 55th St.
New York, NY 10019

Melissa Davis Lowe on behalf of Interested Party Cushman & Wakefield, Inc.
Shulman Hodges & Bastian LLP
100 Spectrum Center Dr., #600
Irvine, CA 92618

Jeffrey H. Lowenthal on behalf of Creditor Tanforan Industrial Park, LLC
Steyer, Lowenthal, Boodrookas et al
235 Pine St., 15th Fl.
San Francisco, CA 94104

Lauren Macksoud on behalf of Interested Party Capital Power Corporation
Dentons US LLP
1221 Avenue of the Americas
New York, NY 10020-1089

Michael D. D. Madden
14290 Wintu Way
Redding, CA 96003

Francine and William Maffei
,

Mammoth One LLC
4 Embarcadero Center
17 Floor
Attn: Michael Lauter, Esq,
San Francisco, CA 94111

Mammoth Three, LLC
4 Embarcadero Center
17th Floor
San Francisco, CA 94111

Steven Micheal Manley
2254 Ordihance Rd.
Santa Rosa, CA 95403

Paul Mantor
,
                                                       59
       Case: 19-30088        Doc# 9540   Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 62
                                                   of 92
Sumble Manzoor on behalf of Creditor Fire Victims
Corey, Luzaich, De Ghetaldi & Riddle LLP
700 El Camino Real
P.O. Box 669
Millbrae, CA 94030-0669

Jonathan D. Marshall on behalf of Creditor Liberty Mutual Insurance Company
Choate, Hall & Stewart LLP
Two International Pl.
Boston, MA 02110

Nicholas A. Marten on behalf of Interested Party BOKF, NA
Arent Fox LLP
1301 Avenue of the Americas, 42nd Fl.
New York, NY 10019

Juliana Martinez
36633 Hidden River Rd
Hinkley, CA 92347

Manuel Martinez
36633 Hidden River Rd
Hinkley, CA 92347

Colleen Mast
P.O. Box 12734
Oakland, CA 94604

Candace Matthiesen
36709 Hidden River Road
Hinkley, CA 92347

Charles Matthiesen
36771 Hidden River Road
Hinkley, CA 92347

David Matthiesen
36709 Hidden River Road
Hinkley, CA 92347

Matsue Matthiesen
36771 Hidden River Road
Hinkley, CA 92347

Eric May
Senior Deputy County Counsel
County of Yolo
625 Ct. St., #201
Woodland, CA 95695

                                                    60
       Case: 19-30088     Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 63
                                                  of 92
Cheryl Maynard
,

David Mayo on behalf of Interested Party BOKF, NA
Arent Fox LLP
1301 Avenue of the Americas, 42nd Fl.
New York, NY 10019

John McCusker
Bank of America Tower
Mail code NY1-100-21-01
One Bryant Park
New York, NY 10036

John McCusker on behalf of Creditor BANK OF AMERICA N.A
Bank of America Tower
Mail code: NY1-100-21-01
One Bryant Park
New York, NY 10036

Theresa Ann McDonald
5044 Russell Drive
Paradise, CA 95969

Matthew L. McGinnis on behalf of Interested Party Elliott Management Corporation
Ropes and Gray LLP
Prudential Tower
800 Boylston St.
Boston, MA 02199-3600

Lorraine McGowen on behalf of Interested Party Arlington Wind Power Project LLC
Orrick, Herrington & Sutcliffe LLP
51 West 52nd St.
New York, NY 10019

Joseph G. McGuinness on behalf of Creditor AA/ Acme Locksmiths, Inc.
McGuinness & Associates
3858 Carson St., #301
Torrance, CA 90503

Mark McKane on behalf of Interested Party Calpine Corporation
Kirkland & Ellis LLP
555 California Street
San Francisco, CA 94104

Kathrine A. McLendon on behalf of Interested Party Board of PG&E Corporation
Simpson, Thacher and Bartlett
425 Lexington Ave.
New York, NY 10017

Jason C. Meek
                                                    61
       Case: 19-30088     Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 64
                                                  of 92
,

Kristine K. Meredith on behalf of Creditor Fire Victims
Danko Meredith
333 Twin Dolphin Dr., #145
Redwood Shores, CA 94065

James Mesterharm
Alix Partners
909 3rd Ave., 30th Fl.
New York, NY 10022

Robert Miller
37241 Sycamore Street
Hinkley, CA 92347

Robert J. Miller
8555 Old Carriage Trail
Cincinnati, OH 45242

Roy E. Miller on behalf of Creditor Kincade 2019 Fire Claimants
Hansen and Miller Law Firm
415 Russell Ave.
Santa Rosa, CA 95403

Shawn R. Miller on behalf of Creditor Fire Victims
Danko Meredith
333 Twin Dolphin Dr., #145
Redwood Shores, CA 94065

Sherry J. Millman on behalf of Creditor Mizuho Bank, Ltd.
Stroock & Stroock & Lavan LLP
180 Maiden Ln.
New York, NY 10038-4982

John W. Mills, III on behalf of Creditor BrightView Enterprise Solutions, LLC
Taylor English Duma LLP
1600 Parkwood Circle, #200
Atlanta, GA 30339

Karen Norene Mills on behalf of Interested Party California Farm Bureau Federation
California Farm Bureau Federation
2300 River Plaza Dr.
Sacramento, CA 95833

Mark A. Minich
Assistant General Counsel
Kinder Morgan, Inc.
Two North Nevada
Colorado Springs, CO 80903

                                                      62
       Case: 19-30088      Doc# 9540      Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 65
                                                    of 92
Mark A. Minich on behalf of Creditor Ruby Pipeline, L. L. C
Assistant General Counsel
Kinder Morgan, Inc.
Two North Nevada
Colorado Springs, CO 80903

Douglas Mintz on behalf of Creditor Centerbridge Partners, L.P.
Orrick, Herrington & Sutcliffe LLP
1152 15th St., NW
Washington, DC 20005-1706

Mission Constructors
2235 Palou Ave.
San Francisco, CA 94124

John E. Mitchell on behalf of Creditor Transwestern Pipeline Company, LLC
Law Offices of Vinson and Elkins
3700 Trammell Crow Center
2001 Ross Ave.
Dallas, TX 75201-2975

Sean A. Mitchell on behalf of Creditor California Public Utilities Commision
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, NY 10019

Stephen Moeller-Sally on behalf of Interested Party Elliott Management Corporation
Ropes and Gray LLP
Prudential Tower
800 Boylston St.
Boston, MA 02199-3600

Richard J. Molin on behalf of Creditor Molin-Wilcoxen Camp Fire Victims Group
Stewart, Humpherys, Burchett and Molin
P.O. Box 720
Chico, CA 95927

David J. Molton on behalf of Other Prof. Cathy Yanni
Brown Rudnick LLP
7 Times Square
New York, NY 10036

Joy Montgomery
,

Bill Moore
1617 Loma Verde Dr.
El Dorado Hills, CA 95762

Dean Morehous on behalf of Intervenor Consolidated Edison Development, Inc.
Troutman Sanders LLP
                                                       63
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 66
                                                    of 92
580 California St., #1100
San Francisco, CA 94104

Morrison and Foerster LLP
Joshua Hill, Jr.
Christine Y. Wong
425 Market St.
San Francisco, CA 94105

Julia A. Mosel on behalf of Interested Party Southern California Edison
Southern California Edison Company
2244 Walnut Grove Ave., 3rd Fl.
Rosemead, CA 91770

Alan Moskowitz on behalf of Intervenor Topaz Solar Farms LLC
Gibson, Dunn and Crutcher LLP
333 S Grand Ave.
Los Angeles, CA 90071-3197

Alan A. Moskowitz on behalf of Creditor Topaz Solar Farms LLC
Gibson, Dunn and Crutcher LLP
200 Park Ave.
New York, NY 10166-0193

Brendan V. Mullan on behalf of Interested Party Renaissance Reinsurance Ltd.
Crowell & Moring LLP
Three Embarcadero Center, 26th Fl.
San Francisco, CA 94111

Jessica R. Mullan on behalf of Creditor Sonoma Clean Power Authority
General Counsel
Sonoma Clean Power Authority
50 Santa Rosa Ave., 5th Fl.
San Rosa, CA 95494

Lucian B. Murley on behalf of Creditor SBA Steel II, LLC
Saul Ewing Arnstein & Lehr LLP
1201 N. Market St., #2300
Wilmington, DE 19801

Nantahala Capital Partners II Limited Partnership
,

Nantahala Capital Partners SI, LP
,

Omid H. Nasab on behalf of Debtor PG&E Corporation
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019

                                                      64
       Case: 19-30088       Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 67
                                                    of 92
Mia Nash
10536 Banner Lava Cap Road
Nevada City, CA 95959

Salvador Negrete
431 Spruce Street
Half Moon Bay, CA 94019

Herbert Nethery
23394 Alcudia Road
Hinkley, CA 92347

Ken Nitao
244 S. Curtis Ave
Alhambra, CA 91801

John Nolan on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Sally Noma on behalf of Interested Party Nationwide Entities
Jang & Associates, LLP
1766 Lacassie Ave., #200
Walnut Creek, CA 94596

North Carolina Retirement Systems
,

Numeric Investors LLC
,

OPeak LLC
,

Maura Walsh Ochoa on behalf of Interested Party Nationwide Entities
Grotefeld Hoffmann
700 Larkspur Landing Circle, #280
Larkspur, CA 94939

Amy M. Oden on behalf of Interested Party Compass Lexecon, LLC
Togut, Segal & Segal LLP
One Penn Plaza, #3335
New York, NY 10119

Office of Unemployment Compensation Tax Services
Department of Labor and Industry
Commonwealth of Pennsylvania
Collections Support Unit
651 Boas St., Room 702
Harrisburg, PA 17121
                                                     65
       Case: 19-30088      Doc# 9540      Filed: 11/17/20      Entered: 11/17/20 08:35:01   Page 68
                                                    of 92
Jan A. Okimoto
P.O. Box 22691
Sacramento, CA 95822

Gabriel L. Olivera on behalf of Interested Party Public Employees Retirement Association of New Mexico
Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, NJ 07068

Harold A. Olsen on behalf of Creditor Mizuho Bank, Ltd.
Stroock & Stroock & Lavan LLP
180 Maiden Ln.
New York, NY 10038-4982

Olympus Peak CAV Master LP
,

Olympus Peak Master Fund LP
c/o Leah Silverman
745 5th Ave., #1604
New York, NY 10151

Saray Ordaz
1042 E Sandison St. Apt No. 1
Wilmington, CA 90744

Jose Ornelas
18284 Pacific St.
Hesperia, CA 92345

Kevin J. Orsini on behalf of Debtor PG&E Corporation
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019

Antonio Ortiz on behalf of Creditor A&J Electric Cable Corporation
Jordan, Holzer & Ortiz, PC
500 N. Shoreline #900
Corpus Christi, TX 78401

Kyle J. Ortiz on behalf of Interested Party Compass Lexecon, LLC
Togut, Segal & Segal LLP
One Penn Plaza, #3335
New York, NY 10119

Samuel S. Ory on behalf of Interested Party BOKF, NA
Frederic Dorwart, Lawyers PLLC
124 E 4th St.
Tulsa, OK 74103-5010

                                                     66
       Case: 19-30088      Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01     Page 69
                                                   of 92
Peter Ouborg
,

Owen Clements, Esq
San Francisco City Attorney's Office
1390 Market St., 7th Flr.
San Francisco, CA 94102

Owl Creek Investments I, LLC
640 5th Ave.
New York, NY 10019

Gabriel Ozel
,

P EMP Ltd.
,

Isaac M. Pachulski on behalf of Interested Party The Baupost Group, L.L.C.
Pachulski Stang Ziehl & Jones
150 California Street, 15th Floor
San Francisco, CA 94111

Michael S. Palmieri on behalf of Interested Party The Baupost Group, L.L.C.
Friedman Kaplan Seiler Adelman LLP
7 Times Sq.
New York, NY 10036

Nick Panchev
25633 Anderson Ave.
Barstow, CA 92311

Brian Panish on behalf of Creditor Fire Victims
Panish Shea & Boyle LLP
11111 Santa Monica Blvd., #700
Los Angeles, CA 90025

Teresa Paris
3132 M L King, Jr Way, #309
Berkeley, CA 94703

David E. Parks
116 North Elm St
Jacksonville, AR 72076

Andrew M. Parlen on behalf of Interested Party Crockett Cogeneration
Latham & Watkins LLP
885 Third Ave.
New York, NY 10022

Peak Credit LLC
                                                     67
       Case: 19-30088      Doc# 9540      Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 70
                                                    of 92
POB 20692
New York, NY 10023

Joshua Pearson on behalf of Intervenor EDF Renewables, Inc.
EDF Renewables, Inc.
15445 Innovation Dr.
San Diego, CA 92128

Richard C. Pedone on behalf of Interested Party California Self-Insurers' Security Fund
Nixon Peabody LLP
Exchange Place
53 State St.
Boston, MA 02109

Mosby Perrow
Vice President & Deputy General Counsel
Kinder Morgan, Inc.
1001 Louisiana. #1000
Houston, TX 77002

Mosby Perrow on behalf of Creditor Ruby Pipeline, L. L. C
Vice President & Deputy General Counsel
Kinder Morgan, Inc.
1001 Louisana #1000
Houston, TX 77002

Edgar Perry
2540 Market Ave.
San Pablo, CA 94806-4542

Waylon J. Pickett on behalf of Interested Party Nationwide Entities
Grotefeld Hoffmann
700 Larkspur Landing Circle, #280
Larkspur, CA 94939

John M. Pierce on behalf of Plaintiff Chico Rent-A-Fence
Pierce Bainbridge Beck Price & Hecht LLP
355 South Grand Ave., #4400
Los Angeles, CA 90071

Pillsbury Winthrop Shaw Pittman LLP
Four Embarcadeor Center
22nd Floor
San Francisco, CA 94111

Oscar N. Pinkas
1221 Avenue of the Americas
New York, NY 10020-1089

Oscar N. Pinkas on behalf of Interested Party Capital Power Corporation
Dentons US LLP
                                                       68
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 71
                                                    of 92
1221 Avenue of the Americas
New York, NY 10020-1089

Frank Pitre on behalf of Interested Party Individual Plaintiffs Executive Committee Appointed by the California
Superior Court in the North Bay Fire Cases, Judicial Council Coordination Proceeding Number 4955, Pursuant
to the terms of the
Cochett, Pitre & McCarthy, LLP
San Francisco Airport Office Center
840 Malcolm Rd., Suite 200
Burlingame, CA 94010

Frank M. Pitre on behalf of Creditor Fire Victims
Cotchett, Pitre & McCarthy, LLP
San Francisco Airport Office Center
840 Malcolm Rd., #200
Burlingame, CA 94010

Sasha Poe
,

Police and Fire Retirement System of the City of Detroit
,

Corey M. Pollak on behalf of Creditor Hoem and Associates, Inc.
Pollak Law, LLP
700 El Camino Real, #201
Millbrae, CA 94030

James Potter on behalf of Interested Party California Department of Toxic Substances Control
Office of the Attorney General
1515 Clay St., 20th Fl.
P.O. Box 70550
Oakland, CA 94612-0550

Constantine D. Pourakis on behalf of Interested Party Allianz Global Corporate & Specialty
Stevens & Lee, P.C.
485 Madison Ave., 20th Fl.
New York, NY 10022

David M. Powlen on behalf of Interested Party Energy Systems Group, LLC
Barnes and Thornburg LLP
1000 N. West St., #1500
Wilmington, DE 19801

Patricia Williams Prewitt on behalf of Creditor Ruby Pipeline, L. L. C
Law Offices of Patricia Williams Prewitt
10953 Vista Lake Ct.
Navasota, TX 77868

Prime Clerk LLC
830 Third Avenue
                                                       69
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01       Page 72
                                                    of 92
3rd Floor
New York, NY 10017

Primeshares
261 Fifth Ave. 22nd floor
New York, NY 10016

Amy C. Quartarolo on behalf of Interested Party Crockett Cogeneration
Law Offices of Latham and Watkins
355 S Grand Ave., #100
Los Angeles, CA 90071-1560

R.E.Y Engineers Inc.
,

RailPros Field Services, Inc.
c/o Stuart P. Hall
1705 West Northwest Hwy., #150
Grapeview, TX 76051

John Ramirez
38006 Pueblo Road
Hinkley, CA 92347

Marta Ramirez
38006 Pueblo Road
Hinkley, CA 92347

John J. Rapisardi on behalf of Interested Party Department of Finance for the State of California
O'Melveny & Myers LLP
7 Times Sq.
New York, NY 10036

Jordana L. Renert on behalf of Interested Party BOKF, NA
Arent Fox LLP
1301 Avenue of the Americas, 42nd Fl.
New York, NY 10019

Tina Reszler
2099 Hartford Dr., Unit 1
Chico, CA 95928

John T. Richards on behalf of Interested Party Jacob Bindernagel, et al
Richards Law Firm
101 W. Broadway, #1950
San Diego, CA 92101

Amanda L. Riddle on behalf of Creditor Fire Victims
Corey, Luzaich, De Ghetaldi & Riddle LLP
700 El Camino Real
P.O. Box 669
                                                       70
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01        Page 73
                                                     of 92
Millbrae, CA 94030-0669

Adolfo Riebeling
4600 Jerry Ave
Baldvin Park, CA 91706

Marina Riebeling
4600 Jerry Ave
Baldvin Park, CA 91706

Walter R. Rieman on behalf of Creditor California Public Utilities Commision
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, NY 10019

David Riley on behalf of Creditor Ad Hoc Committee of Unsecured Tort Claimant Creditors
DLA Piper LLP
2000 Ave. of the Stars
Suite 400 North Tower
Los Angeles, CA 90067-4704

RiverPark Strategic Income Fund
RiverPark Advisors LLC
156 W 56th Street
Suite 1704
New York, NY 10019

Christy Rivera on behalf of Interested Party NextEra Energy Inc., et al.
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10019

Road Safety, Inc.
4335 Pacific St., Ste. A
Rocklin, CA 95677

Ian E. Roberts on behalf of Interested Party NRG Energy Inc., Clearway Energy, Inc., and Clearway Energy
Group LLC
Baker Botts L.L.P.
2001 Ross Ave., #1000
Dallas, TX 75201

Larry M. Roberts on behalf of Creditor Erik Robert Joscak
The Perry Law Firm, APLC
20523 Crescent Bay Dr., 2nd Fl.
Lake Forest, CA 92630

Matthew G. Roberts on behalf of Creditor Southern Power Company
Troutman Sanders LLP
Bank of America Plaza
600 Peachtree St., NE, #3000
                                                        71
       Case: 19-30088       Doc# 9540      Filed: 11/17/20     Entered: 11/17/20 08:35:01   Page 74
                                                     of 92
Atlanta, GA 30308

Bill Robins, III on behalf of Creditor Fire Victims
Robins Cloud LLP
808 Wilshire Blvd., #450
Santa Monica, CA 90401

Robins Cloud LLP
c/o Bill Robins III
c/o Robert Bryson
808 Wilshire Blvd., #450
Santa Monica, CA 90401

Jeremy Robinson on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
Casey Gerry Schenk Francavilla Blatt &
Penfield, LLP
110 Laurel St.
San Diego, CA 92101

Rocky Point Claims LLC
P.O. Box 165
Norwalk, CT 06853

Leonarda Rombaoa
,

Martha E. Romero on behalf of Creditor Jennifer Horst
Law Offices of Romero and Associates
12518 Beverly Blvd.
Whittier, CA 90601

Matthew M. Roose on behalf of Interested Party The Baupost Group, L.L.C.
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704

Brian S. Rosen on behalf of Interested Party Ad Hoc Group of Institutional Bondholders of Pacific Gas and
Electric Co.
Proskauer Rose LLP
Eleven Times Square
P.O. Box 770000
New York, NY 10036

Andrew Rosenblatt on behalf of Interested Party NextEra Energy Inc., et al.
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10019

Michael A. Rosenthal on behalf of Creditor Topaz Solar Farms LLC
Gibson, Dunn and Crutcher LLP
                                                        72
       Case: 19-30088       Doc# 9540      Filed: 11/17/20   Entered: 11/17/20 08:35:01      Page 75
                                                     of 92
200 Park Ave.
New York, NY 10166-0193

Michael A. Rosenthal on behalf of Intervenor Topaz Solar Farms LLC
Gibson, Dunn and Crutcher LLP
333 S Grand Ave.
Los Angeles, CA 90071-3197

Aaron Ross
,

James Rowins
102 Saint Pauls Dr.
Ventura, CA 93003

John H. Rowland on behalf of Creditor Phillips & Jordan, Inc.
Baker Donelson Bearman Caldwell & Berkow
211 Commerce St
Nashville, TN 37201

Kenneth Roye
142 West 2nd St.
Suite B
Chico, CA 95928

SPCP Group, LLC
Two Greenwich Plaza
Greenwich, CT 06830

Marc S. Sacks on behalf of Defendant Federal Energy Regulatory Commission
U.S. Department of Justice
P.O. Box 875
Ben Franklin Station
Washington, DC 20044-0875

Thomas J. Salerno on behalf of Creditor Public Advocates Office at the California Public Utilities Commission
Stinson LLP
1850 N. Central Ave., #2100
Phoenix, AZ 85004

San Diego Gas and Electric Co.
,

Randy A. Sawyer, Esq. on behalf of Interested Party EDP Renewables North America LLC
c/o EDP Renewables North America LLC
808 Travis, #700
Houston, TX 77002

Margaret Schierberl on behalf of Interested Party BlueMountain Capital Management, LLC
Cleary, Gottlieb, Sheen & Hamilton LLP
One Liberty Plaza
                                                      73
       Case: 19-30088      Doc# 9540      Filed: 11/17/20       Entered: 11/17/20 08:35:01   Page 76
                                                    of 92
New York, NY 10006

David Schiff on behalf of Creditor Citibank N.A., as Administrative Agent for the Utility Revolving Credit
Facility
Davis Polk and Wardwell LLP
450 Lexington Ave.
New York, NY 10017

Ray C. Schrock on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Max A. Schuver on behalf of Interested Party Individual Plaintiffs Executive Committee Appointed by the
California Superior Court in the North Bay Fire Cases, Judicial Council Coordination Proceeding Number 4955,
Pursuant to the terms of the
Walkup, Melodia, Kelly and Schoenberger
650 California St. 26th Fl.
San Francisco, CA 94108

Lawrence M. Schwab on behalf of Creditor Recology Inc.
Bialson, Bergen and Schwab
633 Menlo Ave., Suite 100
Menlo Park, CA 94025

Lisa Schweitzer on behalf of Interested Party BlueMountain Capital Management, LLC
Cleary, Gottlieb, Sheen & Hamilton LLP
One Liberty Plaza
New York, NY 10006

Helen Sedwick
P.O. Box 1807
Glen Ellen, CA 95442

Howard Seife on behalf of Interested Party NextEra Energy Inc., et al.
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10019

Select Vantage, Inc.
,

David R. Seligman on behalf of Interested Party Calpine Corporation
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654

Sequoia Engineering and Design Associates
c/o Eli Yagor, P.E.
575 Lennon Ln., #145
Walnut Creek, CA 94598
                                                       74
       Case: 19-30088       Doc# 9540     Filed: 11/17/20     Entered: 11/17/20 08:35:01      Page 77
                                                    of 92
Daniel S. Shamah on behalf of Interested Party Department of Finance for the State of California
O'Melveny & Myers LLP
7 Times Sq.
New York, NY 10036

Alex M. Sher on behalf of Creditor McKinsey & Company, Inc. U.S.
Hogan Lovells US LLP
875 Third Ave.
New York, NY 10022

Nora Sheriff on behalf of Interested Party California Large Energy Consumers Association
Buchalter
55 Second St., #1700
San Francisco, CA 94105-3493

Edmond R. Shinn
Philadelphia, PA

J. Christopher Shore on behalf of Interested Party San Diego Gas & Electric Company
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020-1095

George W. Shuster, Jr. on behalf of Interested Party ICE NGX Canada Inc.
7 World Trade Center
New York, NY 10007

Sierra Business Council
c/o Kerri L. Timmer
P.O. Box 2428
Truckee, CA 96160

Siller Construction Co.
1350 Fruitvale Rd
Lincoln, CA 95648

Silver Creek CS SAV - Nantahala
,

Paul N. Silverstein on behalf of Interested Party Columbus Hill Capital Management, L.P.
Hunton Andrews Kurth LLP
200 Park Ave.
New York, NY 10166

David P. Simonds on behalf of Creditor Ad Hoc Committee of Senior Unsecured Creditors of Pacific Gas and
Electric Company
Akin Gump Strauss Hauer & Feld LLP
1999 Avenue of the Stars, #600
Los Angeles, CA 90067

                                                      75
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01       Page 78
                                                    of 92
Robert P. Simons on behalf of Interested Party Bank of New York Mellon
Reed Smith LLP
225 5th Ave., #1200
Pittsburg, PA 15222

Richard W. Slack on behalf of Debtor PG&E Corporation
Weil Gotshal and Manges, LLP
767 Fifth Ave.
New York, NY 10153-0119

Edwin E. Smith on behalf of Interested Party AV Solar Ranch 1, LLC
Morgan, Lewis & Bockius LLP
101 Park Ave.
New York, NY 10178-0060

Fulton Smith, III on behalf of Creditor Liberty Mutual Insurance Company
Cozen O'Connor
101 Montgomery St., #1400
San Francisco, CA 94101

Abigail Snow on behalf of Interested Party International Business Machines Corp.
Satterlee Stephens LLP
230 Park Ave.
New York, NY 10169

Solano Irrigation District
c/o Andrew J. McClure
Sexton & Cooper, LLP
1681 Bird Street
P.O. Box 1679
Oroville, CA 95965

Joseph Soldis
,

Mark A. Speiser on behalf of Creditor Mizuho Bank, Ltd.
Stroock, Stroock and Lavan
180 Maiden Ln.
New York, NY 10038

Tammy Spirlock
,

Mark Stahler
,

Michael S. Stamer on behalf of Creditor Ad Hoc Committee of Senior Unsecured Creditors of Pacific Gas and
Electric Company
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
                                                     76
       Case: 19-30088        Doc# 9540   Filed: 11/17/20    Entered: 11/17/20 08:35:01    Page 79
                                                   of 92
Star V Partners LLC
745 Fifth Avenue, Suite 1604
New York
NY, NY 10151

Monica Starr
P.O. Box 128
Angels Camp, CA 95222

Steptoe and Johnson LLC
,

Andrew J. Strabone on behalf of Interested Party BlueMountain Capital Management, LLC
Irell and Manella LLP
1800 Avenue of the Stars, #900
Los Angeles, CA 90067-4276

Victor Suarez
1042 E Sandison St. Apt No. 1
Wilmington, CA 90744

Sullivan Hill Rez & Engel, APLC
600 B Street, Suite 1700
San Diego, CA 92101

Matthew G. Summers on behalf of Interested Party Louisiana Energy Services, LLC
Ballard Spahr LLP
919 N Market St., 11th Fl.
Wilmington, DE 19801

Scott Summy on behalf of Interested Party Public Entities Impacted by the Wildfires
Baron & Budd P.C.
3102 Oak Lawn Avenue #1100
Dallas, TX 75219

Ron A. Symm on behalf of Interested Party Midway Sunset Cogeneration Company
Assistant General Counsel
Aera Energy LLC
10000 Ming Avenue
Bakersfield, CA 93311

TCB Industrial, Inc.
,

TR Capital Management LLC
,

TRC Companies, Inc.
,

                                                      77
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 80
                                                    of 92
Tannor Partners Credit Fund, LP
3536 Los Pinos Dr.
Santa Barbara, CA 93105

Cliff I. Taylor on behalf of Interested Party Public Entities Impacted by the Wildfires
Stutzman, Bromberg, Esserman & Plifka
2323 Bryan St. #2200
Dallas, TX 75201-2689

Teachers Retirement System of Alabama, Employees Retirement System of Alabama, and Judicial Retirement
Fund of Alabama
,

Stanley J. Terry on behalf of Defendant AECOM Technical Services, Inc.
Carney Badley Spellman
701 5th Ave., #3600
Seattle, WA 98104

The Church of Jesus Christ of Latter-Day Saints, a Utah corporation sole, f/k/a/ Corporation of the Presiding
Bishop of the Church of Jesus Christ of Latter-day Saints
,

The Clients Of Chiago Clearing Corporation, Claimant
,

The Colleges of Applied Arts and Technology Pension Plan
,

Jeffrey M. Theodore on behalf of Creditor Ad Hoc Committee of Senior Unsecured Noteholders of Pacific Gas
and Electric Company
BraunHagey & Borden LLP
351 California St., 10th Fl.
San Francisco, CA 94104

Marc Thomas
,

Tony Lynn Thomas
c/o P.O Box 9099
Stockton, CA 95208-1099

Judy D. Thompson on behalf of Creditor Sodexo, Inc.
JD Thompson Law
P.O. Box 33127
Charlotte, NC 28233

Kevin Thompson
10536 Banner Lava Cap Road
Nevada City, CA 95959

Thunderbird Mobile Home Park
                                                        78
       Case: 19-30088       Doc# 9540       Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 81
                                                      of 92
,

Marc J. Tobak on behalf of Creditor Citibank N.A., as Administrative Agent for the Utility Revolving Credit
Facility
Davis Polk and Wardwell LLP
450 Lexington Ave.
New York, NY 10017

Albert Togut on behalf of Interested Party Compass Lexecon, LLC
Togut, Segal & Segal LLP
One Penn Plaza, Suite 3335
New York, NY 10119

Jackson D. Toof on behalf of Interested Party BOKF, NA
Arent Fox LLP
1717 K St., NW
Washington, DC 20006

Michael H. Torkin on behalf of Interested Party Board of PG&E Corporation
Simpson, Thacher & Bartlett LLP
425 Lexington Ave.
New York, NY 10017

Thomas Tosdal on behalf of Creditor Certain Fire Damage Plaintiffs/Claimants Relating to the North Bay Fire
Litigation of October 2017 and the Camp Fire Litigation
Tosdal Law Firm
777 S. Highway 101, #215
Solana Beach, CA 92075

Matthew Troy on behalf of Defendant Federal Energy Regulatory Commission
U.S. Department of Justice
P.O. Box 875
Ben Franklin Station
Washington, DC 20044-0875

Brian Trust on behalf of Creditor BNP Paribas
Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020

Theodore Tsekerides on behalf of Debtor PG&E Corporation
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

Daniel Turek on behalf of Creditor Amelia Leal
Rodriguez & Associates
2020 Eye St.
Bakersfield, CA 93301

Michael M. Turkel on behalf of Creditor California Public Utilities Commision
                                                      79
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 82
                                                    of 92
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, NY 10019-6064

Union Pacific Railroad Company
Attn: Tonya W. Conley
Attn: Lila L. Howe
1400 Douglas St. Stop 1580
Omaha, NE 68179

Oscar Urbina
3617 Slauson Ave
Maywood, CA 90270

Danette E. Valdez on behalf of Interested Party California Department of Toxic Substances Control
Office of the Attorney General
455 Golden Gate Ave. #11000
San Francisco, CA 94102-7005

Craig Varnen on behalf of Interested Party BlueMountain Capital Management, LLC
Irell and Manella LLP
1800 Avenue of the Stars, #900
Los Angeles, CA 90067-4276

Vector Control District
,

Vendor Recovery Fund IV, LLC
PO Box 669
SMITHTOWN, NY 11787

Kenneth Roy Viney
2425 Soda Canyon Rd.
Napa, CA 94558

Barbara A Vinson
3220 Cindy Circle
Anderson, CA 96007

Lloyd K Vinson
P.O. Box 2552
Barstow, CA 92312

VonWin Capital Management, LP
261 Fifth Avenue, 22nd Floor
New York, NY 10016

Eli J. Vonnegut on behalf of Creditor Citibank N.A., as Administrative Agent for the Utility Revolving Credit
Facility
Davis Polk and Wardwell LLP
450 Lexington Ave.
                                                      80
       Case: 19-30088       Doc# 9540      Filed: 11/17/20   Entered: 11/17/20 08:35:01       Page 83
                                                     of 92
New York, NY 10017

Diane Vuocolo on behalf of Creditor Cardno, Inc.
Greenberg Traurig, LLP
1717 Arch St., #400
Philadelphia, PA 19103

WBox 2019-6 LLC
3033 Excelsior Blvd.
Suite 500
Minneapolis, MN 55416-4675

Bonnie Wagner
32331 W Wayburn St.
Farmington Hills, MI 48334

Richard Wagner
6 Grand View Terrace
San Francisco, CA 94114

James M. Wagstaffe on behalf of Interested Party Public Employees Retirement Association of New Mexico
Wagstaffe, Von Loewenfeldt, Busch &
Radwick , LLP
100 Pine St., #725
San Francisco, CA 94111

Craig Wallace on behalf of Interested Party MLU Services, Inc.
Smith Currie and Hancock LLP
275 Battery St., #1300
San Francisco, CA 94111

Mary Kim Wallace
P.O. Box 1632
Magalia, CA 95954

Thomas D. Warren on behalf of Plaintiff Chico Rent-A-Fence
Pierce Bainbridge Beck Price & Hecht LLP
355 South Grand Ave., #4400
Los Angeles, CA 90071

Megan Wasson on behalf of Interested Party PG&E Holdco Group
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036

Eva M. Weiler on behalf of Interested Party Quanta Energy Services, Inc.
Shook, Hardy and Bacon L.L.P.
5 Park Plaza, #1600
Irvine, CA 92614-2546

Genevieve G. Weiner on behalf of Creditor McKinsey & Company, Inc. U.S.
                                                      81
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 84
                                                    of 92
Sidley Austin LLP
555 West Fifth St.
Los Angeles, CA 90013

David E. Weiss on behalf of Creditor Napa County Recycling & Waste Services, LLC
Reed Smith LLP
101 Second St., #1800
San Francisco, CA 94105

Jason P. Wells
Senior Vice President
Chief Financial Officer PG&E Corporation
77 Beale St.
San Francisco, CA 94177

Leonard K. Welsh on behalf of Creditor Amelia Leal
Law Offices of Leonard K. Welsh
4550 California Ave. 2nd Fl.
Bakersfield, CA 93309

Peter L. Welsh on behalf of Interested Party The Baupost Group, L.L.C.
Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600

Paul S. White on behalf of Plaintiff Fireman's Fund Insurance Company
Wilson, Elser, Moskowitz,
Edelman & Dicker, LLP
555 S Flower St., #2900
Los Angeles, CA 90071

Whitebox Caja Blanca Fund, LP
,

Whitebox GT Fund, LP
,

Nigel A. Whitehead on behalf of Defendant Cheryl Montellano
Ernst Law Group
1020 Palm St.
San Luis Obispo, CA 93401

Joseph Whittington on behalf of Creditor Amelia Leal
Rodriguez & Associates
2020 Eye St.
Bakersfield, CA 93301

Daniel E. Wilcoxen on behalf of Creditor Molin-Wilcoxen Camp Fire Victims Group
Law Offices of Wilcoxen and Montgomery
2114 K St.
                                                       82
       Case: 19-30088      Doc# 9540     Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 85
                                                   of 92
Sacramento, CA 95816

Michael L. Wilhelm on behalf of Interested Party Aera Energy LLC
Walter and Wilhelm Law Group
205 E. River Park Circle #410
Fresno, CA 93720

Bruce Willems
1546 46th Avenue
San Francisco, CA 94122

William McCann, Esq.
,

Andrea Williams
36796 Hillview Road
Hinkley, CA 92347

Daniel S. Williams
36796 Hillview Road
Hinkley, CA 92347

Lisa Williams
,

Clifton and Deborah Williamson
4201 Burnham Ct.
Santa Rosa, CA 95404

Evan Willis on behalf of Interested Party Jacob Bindernagel, et al
Richards Law Firm
101 W. Broadway, #1950
San Diego, CA 92101

Willis Towers Watson US LLC
,

Harris B. Winsberg on behalf of Creditor Southern Power Company
Troutman Sanders LLP
Bank of America Plaza
600 Peachtree St., NE, #3000
Atlanta, GA 30308

Peter Wolfson on behalf of Interested Party Travelers Insurance Co.
Dentons US LLP
1221 Avenue of the Americas
New York, NY 10020-1089

D. G. Woodward
,

                                                       83
       Case: 19-30088       Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01   Page 86
                                                     of 92
Workers Compensation Board - Alberta
,

Robert Ree Worley
c/o 16061 Prescott Rd.
Manteca, CA 95336

Brenda S. Wright
,

John H Wrynn
195 Wood Pond Rd
South Windsor, CT 06074

Luqman Yacub
P.O. Box 1026
Hartville, OH 44632

Jasmin Yang on behalf of Creditor RE Astoria LLC
Lewis, Brisbois, Bisgaard & Smith
633 West 5th St. #4000
Los Angeles, CA 90071

Aparna Yenamandra on behalf of Interested Party Calpine Corporation
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022

Donald T. Yorke
2679 Sundance Ct.
Walnut Creek, CA 94598

Michael A. Yuffee on behalf of Interested Party Macquarie Energy LLC
Winston and Strawn LLP
1700 K St., N.W.
Washington, DC 20006-3817

ZDMAK Tools, LLC
,

Halima Zahib
1969 East Cooley Ave
San Bernardino, CA 92408

David M. Zensky on behalf of Creditor Ad Hoc Committee of Senior Unsecured Creditors of Pacific Gas and
Electric Company
One Bryant Park
New York, NY 10036

Maja Zerjal on behalf of Interested Party Ad Hoc Group of Institutional Bondholders of Pacific Gas and
Electric Co.
                                                      84
       Case: 19-30088      Doc# 9540      Filed: 11/17/20    Entered: 11/17/20 08:35:01      Page 87
                                                    of 92
Proskauer Rose LLP
Eleven Times Square
P.O. Box 770000
New York, NY 10036

Sharon Zimmerman
c/o Eric Rainoff Law Corp
401 Watt Ave.
Sacramento, CA 95864

Zoe Partners, LP
c/o PKF O'Connor Davies
500 Mamaroneck Avenue
Suite 301
Harrison, NY 10528

Paul H. Zumbro on behalf of Debtor Pacific Gas and Electric Company
Cravath, Swaine & Moore LLP
85 Eighth Avenue
New York, NY 10019

Joaquin de Baca on behalf of Creditor BNP Paribas
Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020




                                                    85
       Case: 19-30088       Doc# 9540    Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 88
                                                   of 92
                             EXHIBIT B




Case: 19-30088   Doc# 9540   Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 89
                                       of 92
Members:

Abid Qureshi                              aqureshi@akingump.com
Alan Kornberg                             AKORNBERG@PAULWEISS.COM
Ashley Vinson Crawford                    avcrawford@akingump.com
Benjamin McCallen                         bmccallen@willkie.com
Brian Hermann                             bhermann@paulweiss.com
Bruce Bennett                             bbennett@jonesday.com
Cecily Dumas                              cdumas@bakerlaw.com
Daniel Forman                             dforman@willkie.com
Danielle Pham                             danielle.pham@usdoj.gov
David Botter                              dbotter@akingump.com
David Schiff                              david.schiff@davispolk.com
Dennis Dunne                              ddunne@milbank.com
Eli Vonnegut                              eli.vonnegut@davispolk.com
Erez Gilad                                egilad@stroock.com
Eric Sagerman                             esagerman@bakerlaw.com
Frank Merola                              fmerola@stroock.com
Gregory Bray                              gbray@milbank.com
Ira Dizengoff                             idizengoff@akingump.com
James Johnston                            jjohnston@jonesday.com
James Snyder                              james.l.snyder@usdoj.gov
Jane Kim                                  jkim@kellerbenvenutti.com
Jessica Liou                              jessica.liou@weil.com
Joseph Minias                             jminias@willkie.com
Joshua Mester                             jmester@jonesday.com
Kathryn Diemer                            kdiemer@diemerwie.com
Kevin Orsini                              korsini@cravath.com
Kristopher Hansen                         khansen@stroock.com
Lauren Attard                             lattard@bakerlaw.com
Matthew Feldman                           mfeldman@willkie.com
Matthew Garofalo                          mgarofalo@stroock.com
Matthew Goren                             matthew.goren@weil.com
MIchael Stamer                            mstamer@akingump.com
Neal Donnelly                             ndonnelly@paulweiss.com
Omid Nasab                                onasab@cravath.com
Paul Zumbro                               pzumbro@cravath.com
Ray Schrock                               ray.schrock@weil.com
Robert Julian                             rjulian@bakerlaw.com
Samuel Khalil                             skhalil@milbank.com
Sean Mitchell                             smitchell@paulweiss.com
Stephen Karotkin                          stephen.karotkin@weil.com
Theodore Tsekerides                       theodore.tsekerides@weil.com
Thomas Kreller                            tkreller@milbank.com
Timothy Graulich                          timothy.graulich@davispolk.com
Timothy Laffredi                          timothy.s.laffredi@usdoj.gov
Tobias Keller                             tkeller@kellerbenvenutti.com
Walter Rieman                             wrieman@paulweiss.com




                                                2
       Case: 19-30088    Doc# 9540   Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 90
                                               of 92
                             EXHIBIT C




Case: 19-30088   Doc# 9540   Filed: 11/17/20   Entered: 11/17/20 08:35:01   Page 91
                                       of 92
PG&E Corporation and Pacific Gas And Electric Company
                                                                        Office of the United States Trustee
                  P.O. Box 770000
                                                                   Attn: James L. Snyder and Timothy Lafreddi
                   77 Beale Street
                                                                      450 Golden Gate Ave., Suite 05-0153
              San Francisco, CA 94105
                                                                            San Francisco, CA 94102
              Attn: Janet Loduca, Esq.



                                                                          U.S. Department of Justice
         U.S. Nuclear Regulatory Commission
                                                                        1100 L Street, NW, Room 7106,
                Attn: General Counsel
                                                                            Washington DC, 20005
             Washington, DC 20555-0001
                                                                         Attn: Danielle A. Pham, Esq.




         Case: 19-30088      Doc# 9540        Filed: 11/17/20   Entered: 11/17/20 08:35:01     Page 92
                                                        of 92
